     Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 1 of 194 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


SEVEN NETWORKS, LLC

               Plaintiff,                                    Civil Action No. 2:19-cv-115

         v.

APPLE INC.                                                   JURY TRIAL REQUESTED

               Defendant.




                                          COMPLAINT

         Plaintiff SEVEN Networks, LLC (“SEVEN”) files this complaint for patent infringement

against Defendant Apple Inc. (“Apple”) for infringement of U.S. Patent Nos. 9,369,539 (“the

’539 patent”), 9,438,550 (“the ’550 patent”), 9,473,914 (“the ’914 patent”), 9,516,127 (“the ’127

patent”), 9,603,056 (“the ’056 patent”), 9,608,968 (“the ’968 patent”), 9,648,557 (“the ’557

patent”), 9,712,476 (“the ’476 patent”), 9,712,986 (“the ’986 patent”), 9,769,176 (“the ’176

patent”), 10,027,619 (“the ’619 patent”), 10,039,029 (“the ’029 patent”), 10,091,734 (“the ’734

patent”), 10,110,534 (“the ’534 patent”), 10,135,771 (“the ’771 patent”), 10,243,962 (“the ’962

patent”) (collectively the “patents-in-suit”), pursuant to 35 U.S.C. § 271.

I.       PARTIES

         1.    Plaintiff SEVEN is a company formed under the laws of Delaware with its

principal place of business at 2660 East End Boulevard South, Marshall, Texas 75672.

         2.    Defendant Apple is a California corporation with its principal place of business at

1 Infinite Loop, Cupertino, California 95014.         Apple designs, manufactures, makes, uses,


                                                -1-
  Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 2 of 194 PageID #: 2



imports into the United States, sells, and/or offers for sale in the United States Apple

smartphones, tablets, smartwatches, macs, and Apple servers. Apple’s smartphones, tablets,

smartwatches, and macs are marketed, used, offered for sale, and/or sold throughout the United

States, including within this district.

II.     JURISDICTION AND VENUE

        3.      Within the United States, this Court has subject matter jurisdiction over this case

under 28 U.S.C. §§ 1331, 1332, 1338, and 1367.

        4.      The amount in controversy exceeds $75,000.

        5.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b).

        6.      This Court has personal jurisdiction over Apple.       Apple has continuous and

systematic business contacts with the state of Texas. Apple, directly or through subsidiaries or

intermediaries (including distributors, retailers, and others), conducts its business extensively

throughout Texas, by shipping, distributing, making, using, offering for sale, selling, and

advertising (including the provision of interactive web pages) its products and services in the

state of Texas and the Eastern District of Texas. Apple, directly and through subsidiaries or

intermediaries (including distributors, retailers, and others), has purposefully and voluntarily

placed infringing products and services into this district and into the stream of commerce with

the intention and expectation that they will be purchased and used by consumers in this district.

Apple has offered and sold and continues to offer and sell these infringing products and services

in this district, including at physical Apple stores located within this district. Apple and its

customers also commit additional acts of direct infringement in this district with respect to each

asserted patent through their infringing use of the accused devices, including Apple’s servers, in

this district, including when Apple and its customers put the accused devices into service and

receive a benefit, and Apple is liable for these additional acts of direct infringement and indirect

                                                -2-
 Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 3 of 194 PageID #: 3



infringement in this district. Apple has committed acts of infringement, both direct and indirect,

in this district with respect to each asserted patent and has a regular and established place of

business in this judicial district.

III.    BACKGROUND

        7.      For nearly two decades, SEVEN has researched and developed innovative

software solutions for mobile devices.         For example, SEVEN has developed software

technologies to manage mobile traffic in order to conserve network and battery resources.

        8.      SEVEN has been recognized in the industry for its innovative technologies and

products. For example, at the Mobile World Congress in 2011, the GSMA awarded SEVEN

with its Global Mobile Award for Best Technology Breakthrough. Further, in 2013 SEVEN won

the Mobile Merit Award for its outstanding innovations in the mobile industry and was identified

as one of fifty mobile companies to watch by AlwaysOn. SEVEN was also awarded the Best

Free Android App in 2013 by TechRadar and Telecoms.com identified SEVEN in its Best LTE

Traffic Management Product Short List.

IV.     THE ASSERTED PATENTS

        9.      On June 14, 2016, the United States Patent and Trademark Office issued U.S.

Patent No. 9,369,539 (“the ’539 patent”), entitled “Method and Device for Power Saving for

Downloading Files.” Plaintiff is the assignee of all rights, title, and interest in and to the ’539

patent and possesses all rights of recovery under the ’539 patent, including the right to recover

damages for present, past, and future infringement. The ’539 patent is valid and enforceable.

        10.     On September 6, 2016, the United States Patent and Trademark Office issued U.S.

Patent No. 9,438,550 (“the ’550 patent”), entitled “Mobile Device Power Management in Data

Synchronization Over a Mobile Network With or Without a Trigger Notification.” Plaintiff is

the assignee of all rights, title, and interest in and to the ’550 patent and possesses all rights of

                                                -3-
 Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 4 of 194 PageID #: 4



recovery under the ’550 patent, including the right to recover damages for present, past, and

future infringement. The ’550 patent is valid and enforceable.

       11.     On October 18, 2016, the United States Patent and Trademark Office issued U.S.

Patent No. 9,473,914 (“the ’914 patent”), entitled “System and Method for Providing a Network

Service in a Distributed Fashion to a Mobile Device.” Plaintiff is the assignee of all rights, title,

and interest in and to the ’914 patent, including the right to recover damages for present, past,

and future infringement. The ’914 patent is valid and enforceable.

       12.     On December 6, 2016, the United States Patent and Trademark Office issued U.S.

Patent No. 9,516,127 (“the ’127 patent”), entitled “Intelligent Alarm Manipulator and Resource

Tracker.” Plaintiff is the assignee of all rights, title, and interest in and to the ’127 patent,

including the right to recover damages for present, past, and future infringement. The ’127

patent is valid and enforceable.

       13.     On March 21, 2017, the United States Patent and Trademark Office issued U.S.

Patent No. 9,603,056 (“the ’056 patent”), entitled “Mobile Application Traffic Optimization.”

Plaintiff is the assignee of all rights, title, and interest in and to the ’056 patent, including the

right to recover damages for present, past, and future infringement. The ’056 patent is valid and

enforceable.

       14.     On March 28, 2017, the United States Patent and Trademark Office issued U.S.

Patent No. 9,608,968 (“the ’968 patent”), entitled “Connection Architecture for a Mobile

Network.” Plaintiff is the assignee of all rights, title, and interest in and to the ’968 patent,

including the right to recover damages for present, past, and future infringement. The ’968

patent is valid and enforceable.




                                                -4-
 Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 5 of 194 PageID #: 5



       15.     On May 9, 2017, the United States Patent and Trademark Office issued U.S.

Patent No. 9,648,557 (“the ’557 patent”), entitled “System, Method, and Computer-Readable

Medium For User Equipment Decision-Making Criteria For Connectivity and Handover,” after

full and fair examination. Plaintiff is the assignee of all rights, title, and interest in and to the

’557 patent and possesses all rights of recovery under the ’557 patent, including the right to

recover damages for present, past, and future infringement.          The ’557 patent is valid and

enforceable.

       16.     On July 18, 2017, the United States Patent and Trademark Office issued U.S.

Patent No. 9,712,476 (“the ’476 patent”), entitled “Secure End-To-End Transport Through

Intermediary Nodes.” Plaintiff is the assignee of all rights, title, and interest in and and to the

’476 patent and possesses all rights of recovery under the ’476 patent, including the right to

recover damages for present, past, and future infringement.          The ’476 patent is valid and

enforceable.

       17.     On July 18, 2017, the United States Patent and Trademark Office issued U.S.

Patent No. 9,712,986 (“the ’986 patent”), entitled “Mobile Device Configured for

Communicating with Another Mobile Device Associated with an Associated User.” Plaintiff is

the assignee of all rights, title, and interest in and to the ’986 patent, including the right to

recover damages for present, past, and future infringement.          The ’986 patent is valid and

enforceable.

       18.     On September 19, 2017, the United States Patent and Trademark Office issued

U.S. Patent No. 9,769,176 (“the ’176 patent”), entitled “Multiple Data Store Authentication,”

after full and fair examination. Plaintiff is the assignee of all rights, title, and interest in and to

the ’176 patent and possesses all rights of recovery under the ’176 patent, including the right to



                                                 -5-
 Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 6 of 194 PageID #: 6



recover damages for present, past, and future infringement.          The ’176 patent is valid and

enforceable.

       19.     On July 17, 2018, the United States Patent and Trademark Office issued U.S.

Patent No. 10,027,619 (“the ’619 patent”), entitled “Messaging Centre for Forwarding E-mail.”

Plaintiff is the assignee of all rights, title, and interest in and to the ’619 patent, including the

right to recover damages for present, past, and future infringement. The ’619 patent is valid and

enforceable.

       20.     On July 31, 2018, the United States Patent and Trademark Office issued U.S.

Patent No. 10,039,029 (“the ’029 patent”), entitled “Predictive Fetching of Mobile Application

Traffic.” Plaintiff is the assignee of all rights, title, and interest in and to the ’029 patent,

including the right to recover damages for present, past, and future infringement. The ’029

patent is valid and enforceable.

       21.     On October 2, 2018, the United States Patent and Trademark Office issued U.S.

Patent No. 10,091,734 (“the ’734 patent”), entitled “Optimizing Mobile Network Traffic

Coordination Across Multiple Applications Running On a Mobile Device.” Plaintiff is the

assignee of all rights, title, and interest in and to the ’734 patent and possesses all rights of

recovery under the ’734 patent, including the right to recover damages for present, past, and

future infringement. The ’734 patent is valid and enforceable.

       22.     On October 23, 2018, the United States Patent and Trademark Office issued U.S.

Patent No. 10,110,534 (“the ’534 patent”), entitled “Connection Architecture for a Mobile

Network,” after full and fair examination. Plaintiff is the assignee of all rights, title, and interest

in and to the ’534 patent and possesses all rights of recovery under the ’534 patent, including the




                                                 -6-
 Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 7 of 194 PageID #: 7



right to recover damages for present, past, and future infringement. The ’534 patent is valid and

enforceable.

       23.     On November 20, 2018, the United States Patent and Trademark Office issued

U.S. Patent No. 10,135,771 (“the ’771 patent”), entitled “Secure End-To-End Transport Through

Intermediary Nodes,” after full and fair examination. Plaintiff is the assignee of all rights, title,

and interest in and to the ’771 patent and possesses all rights of recovery under the ’771 patent,

including the right to recover damages for present, past, and future infringement. The ’771

patent is valid and enforceable.

       24.     On March 26, 2019, the United States Patent and Trademark Office issued U.S.

Patent No. 10,243,962 (“the ’962 patent”), entitled “Multiple Data Store Authentication” after

full and fair examination. Plaintiff is the assignee of all rights, title, and interest in and to the

’962 patent and possesses all rights of recovery under the ’962 patent, including the right to

recover damages for present, past, and future infringement.         The ’962 patent is valid and

enforceable.

       25.     The inventions of the patents-in-suit address technological problems and provide

technological solutions and were not well-understood, routine, or conventional at the time of the

invention. A person of ordinary skill in the art reading the patents-in-suit and their claims would

understand that the patents’ disclosures and claims are drawn to solving specific, technical

problems. Moreover, a person of ordinary skill in the art would understand that the claimed

subject matter represents advancement in the technical fields of the patents-in-suit. The claims

do not preempt all techniques for or approaches to accomplishing the same or a similar end to

what they recite. For example, the claims do not preempt the use of the techniques taught in the

prior art cited on the face of the patents-in-suit. The large volume of prior art cited on the faces



                                                -7-
 Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 8 of 194 PageID #: 8



of the patents-in-suit, none of which, as the Examiners found, discloses or render obvious the

claimed inventions further shows that the claims are not well-understood, routine, or

conventional.

       26.      The inventions of the ’539 and ’734 patents resolve technological problems

related to “high battery consumption due to the constant need of powering/re-powering the radio

module.” ’539, Col. 2:26-29; ’734, Col. 1:65-2:58. Further, with respect to the ’539 patent, the

patent resolves technological problems related to the mobile device’s ability to efficiently and

flexibly optimize and block data traffic transmission, including through a user selected power

save mode and optimization techniques related to the mobile device’s sharing of the same user

account with another mobile device. ’539, Col. 2:26-29; 32:3-24. Further, with respect to the

’734 patent, the patent resolves technological problems related to blocking outgoing background

application requests, a power-save mode for optimizing data traffic, and an application-by-

application user selection technique for optimizing data traffic. ’734, Col. 49:23-56. Because

existing solutions did not provide adequate power savings, particularly for small mobile devices

constrained by the size of their battery, a need existed for a solution that would better reduce

devices’ power consumption.

       27.      The claims of the ’539 and ’734 patents do not merely recite the performance of

some business practice known from the precomputer world along with the requirement to

perform it on a computer. Instead, the claims of the ’539 and ’734 patents recite one or more

inventive concepts that are rooted in computerized technology, and overcome technical problems

specifically arising in that realm. For instance, the patents explain that the “issue [of battery

consumption] has been exacerbated by the rapid increase of poplurity of network-initiated

functionalities.”   ’539, Col. 1:67-2:3; ’734, Col. 2:11-16.     The patents identify technical



                                               -8-
 Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 9 of 194 PageID #: 9



difficulties in finding a solution to this problem, explaining that prior art “solutions typically

assume lack of coordination between the user, the application and the network.” ’539, Col. 2:11-

29; ’734, Col. 2:17-43. The patents further explain that application protocols may provide long-

lived connections but that requires a “connection remains usable by periodically sending some

data, often called a keep-alive message, to the server and making sure the server is receiving the

data” and “the cumulative effect of multiple applications performing this individually will

amount to small pieces of data being sent very frequently.” Id. A need existed for an efficient

and flexible approach to optimizing traffic on a mobile device by blocking transmission of some

traffic and allowing other traffic based on, among other things, the nature of the traffic and user

selections. Id. The claimed inventive solutions include methods and apparatus that solve this

need and claim improved mobile devices, content servers, and methods.

       28.     A person of ordinary skill in the art reading the ’539 and ’734 patents would

understand that the patents’ disclosure and claims are drawn to solving a specific, technical

problem to provide improved battery life in mobile devices through optimization, regulation, and

maintenance of data transmissions, including through a user-selected power save mode. The

claims do not preempt the use of all techniques taught in the field. For example, they do not

preempt use of the techniques taught in the prior art cited on the face of the ’539 and ’734

patents or described in the specification.

       29.     A person of ordinary skill in the art would understand that the claims of the ’539

and ’734 patents are directed to a specific improvement for improved battery consumption

through optimization, regulation, and maintenance of data transmission, including through

specific user-selection techniques. Accordingly, each claim of the ’539 and ’734 patents recites




                                                -9-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 10 of 194 PageID #: 10



a combination of elements sufficient to ensure that the claim in practice amounts to significantly

more than a patent claiming an abstract concept.

       ============================

       30.     The inventions of the ’550 patent resolve technological problems related to power

consumption in mobile devices that change the frequency of network data requests. ’550, Col.

9:1-24. Because existing solutions resulted in high power consumption, a need existed for a

solution that would send application data requests without such a large impact on power

consumption. ’550, Col. 1:26-2:7; 9:1-24; p. 163 of 60/403,249; see also U.S. Patent Nos.

8,023,475 at Col. 3:46-51 and 5,465,394 at Col. 2:66-3:6. The ’550 patent addresses this need.

Id.

       31.     The ’550 patent does not merely recite the performance of some business practice

known from the precomputer world along with the requirement to perform it on a computer.

Instead, the claims of the ’550 patent recite one or more inventive concepts that are rooted in

computerized technology and overcome problems specifically arising in that realm.              For

example, the claims of the ’550 patent teach specific methods and devices to change the

frequency at which application data requests are sent based on the amount of battery power

remaining, including through the use of at least two power management modes. These inventive

solutions overcome one or more problems of the prior art, including the high power consumption

of systems that synchronized frequently. Col. 1:26-2:7; 9:1-24. As detailed by the specification,

the prior techniques suffered drawbacks such that a new and novel solution was required. Id.

       32.     A person of ordinary skill in the art reading the ’550 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in communication between mobile devices and networks. Moreover, a person of



                                              -10-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 11 of 194 PageID #: 11



ordinary skill in the art would understand that the claims’ subject matter presents advancements

in the field of power management. The claims do not preempt all approaches for improving

power management. For example, the claims do not preempt use of the techniques taught in the

prior art references cited on the face of the patent.

       33.     A person of ordinary skill in the art would understand that the claims of the ’550

patent are directed to specific improvements in power management in mobile devices that

change the frequency of network data requests. Accordingly, each claim of the ’550 patent

recites a combination of elements sufficient to ensure that the claim in practice amounts to

significantly more than a patent claiming an abstract concept.

       =============================

       34.     The inventions of the ’914 patent resolve technological problems related to the

distribution of content to multiple devices in an integrated way. ’914, Col. 1:59-2:27. Using

existing solutions, it was difficult for service providers who were not also mobile network

service providers to provide an integrated service offering to their customers to meet the

customers’ needs. ’914, Col. 1:49-55. Because existing solutions did not provide an integrated

experience for users, a need existed for a solution that would seamlessly provide content to

multiple devices.

       35.     The ’914 patent does not merely recite the performance of some business practice

known from the precomputer world along with the requirement to perform it on a computer.

Instead, the claims of the ’914 patent recite one or more inventive concepts that are rooted in

computerized technology, and overcome problems specifically arising in that realm.             For

example, the claims of the ’914 patent teach receiving, on a content selection interface of a first

device, an indication of content available from a content provider server, receiving selected



                                                 -11-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 12 of 194 PageID #: 12



content in response to a user selection of content available from the content provider server,

wherein the selected content is automatically transmitted from the content provider server to a

second device that is owned by the same owner as the first device, wherein each of the first

device and the second device transmit a unique authentication token for authenticating each of

the first device and the second device, and wherein the selected content is received at the first

device through a first connection and received at the second device through a second connection

distinct from the first connection. ’914, Col. 21:35-51. As detailed by the specification, the

prior techniques suffered drawbacks such that a new and novel solution was required.

       36.     A person of ordinary skill in the art reading the ’914 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in mobile device provisioning. Moreover, a person of ordinary skill in the art

would understand that the claims’ subject matter presents advancements in the field of mobile

device provisioning. The claims do not preempt all types of mobile device provisioning. For

example, the claims do not preempt use of the techniques taught in the prior art references cited

on the face of the patent.

       37.     A person of ordinary skill in the art would understand that the claims of the ’914

patent are directed to specific improvements in mobile device provisioning. Accordingly, each

claim of the ’914 patent recites a combination of elements sufficient to ensure that the claim in

practice amounts to significantly more than a patent claiming an abstract concept.

       ====================================

       38.     The inventions of the ’127 patent resolve technological problems related to the

performance of periodic or scheduled tasks in mobile applications. ’127, Col. 17:2-15. Indeed,

the Court denied a motion filed against the ’127 as allegedly lacking patentable subject matter in



                                              -12-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 13 of 194 PageID #: 13



a prior litigation. See SEVEN Networks, LLC v. Google, No. 2:17-cv-000442-JRG (EDTX Jan.

17, 2019), Dkt. 607 at 3 (denying Dkt. No. 347); see also Dkt. 501 (SEVEN’s opposition brief to

Dkt. No. 347).

       39.       Existing solutions had high utilization of network resources, power/battery

resources, CPU resources, and memory resources.           ’127, Col. 17:2-15.     Because existing

solutions had high power consumption and consumption of other resources, a need existed for a

solution that would give users control over background tasks and improve power and resource

consumption. The specification of the ’127 patent provides such a solution. ’127, Col. 4:3-7.

       40.       The ’127 patent does not merely recite the performance of some business practice

known from the precomputer world along with the requirement to perform it on a computer.

Instead, the claims of the ’127 patent recite one or more inventive concepts that are rooted in

computerized technology, and overcome problems specifically arising in that realm.               For

example, certain claims of the ’127 patent recite specific methods and devices to receive a

selection from a user whether to optimize traffic of a first application executing in a background

of the mobile device, to optimize background traffic of the first application, to receive a selection

from a user whether to enter a power save mode, and to adjust a timing of activities of a second

application upon selection to enter the power save mode to reduce usage of at least one resource

of the mobile device. These inventive solutions overcome one or more problems of the prior art.

As detailed by the specification, the prior techniques suffered drawbacks such that a new and

novel solution was required.

       41.       A person of ordinary skill in the art reading the ’127 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in communication between mobile devices and networks. Moreover, a person of



                                                -13-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 14 of 194 PageID #: 14



ordinary skill in the art would understand that the claims’ subject matter presents advancements

in the field of mobile devices.       The claims do not preempt all types of optimization of

background execution in mobile devices. For example, the claims do not preempt use of the

techniques taught in the prior art references cited on the face of the patent.

       42.     In light of the foregoing, a person of ordinary skill in the art would understand

that the claims of the ’127 patent are directed to specific improvements in optimization of

background execution in mobile devices. Accordingly, each claim of the ’127 patent recites a

combination of elements sufficient to ensure that the claim in practice amounts to significantly

more than a patent claiming an abstract concept.

       =============================

       43.     The inventions of the ’056 and ’029 patents resolve technological problems

related to “high battery consumption due to the constant need of powering/re-powering the radio

module.”     ’056, Col. 2:32-36;    ’029, Col. 2:38-41.      They resolve technological problems

occurring with modern mobile applications which frequently send and receive data in mobile

networks that are designed “for high-throughput of large amounts of data, not for applications

that require frequent, but low-throughput and/or small amounts of data.” ’056, Col. 1:60-2:1;

’029, Col. 2:2-7. Because existing solutions assumed lack of coordination between the user, the

application and the network, and because existing solutions did not mitigate the cumulative

effect of multiple applications’ keep-alive traffic, a need existed for a solution that would reduce

the need to power a mobile device’s radio frequently. ’056, Col. 2:18-36; ’029, Col. 2:24-41.

       44.     The ’056 and ’029 patents do not merely recite the performance of some business

practice known from the precomputer world along with the requirement to perform it on a

computer. Instead, the claims of the ’056 and ’029 patents recite one or more inventive concepts



                                                 -14-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 15 of 194 PageID #: 15



that are rooted in computerized technology, and overcome problems specifically arising in that

realm. For example, the claims of the ’029 patent teach specific methods and devices to predict

and fetch data for an application, wherein at least some of the fetched data is for background

requests made by the application, and wherein a second connection is established.           These

inventive solutions overcome one or more problems of the prior art.          As detailed by the

specification, the prior techniques suffered drawbacks such that a new and novel solution was

required.

       45.     A person of ordinary skill in the art reading the ’056 and ’029 patents and their

claims would understand that the patents’ disclosure and claims are drawn to solving a specific,

technical problem arising in communication between mobile devices and networks. Moreover, a

person of ordinary skill in the art would understand that the claims’ subject matter presents

advancements in the field of network optimization. The claims do not preempt all types of

optimization of mobile networks, or all types of batching or predictive fetching. For example,

the claims do not preempt use of the techniques taught in the dozens of prior art references cited

on the face of each patent.

       46.     In light of the foregoing, a person of ordinary skill in the art would understand

that the claims of the ’056 and ’029 patents are directed to specific improvements for optimizing

network communication and power consumption of mobile devices, including improvements in

batching and predictive fetching of application data. Accordingly, each claim of the ’056 and

’029 patents recites a combination of elements sufficient to ensure that the claim in practice

amounts to significantly more than a patent claiming an abstract concept.

       ============================




                                              -15-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 16 of 194 PageID #: 16



       47.     The ’534 and ’968 patents address a technological problem and provide a

technological solution for improving existing systems that were “cumbersome, do[ ] not operate

in real time, and require[ ] sending a large number of email messages over the Internet.” ’534 at

Col. 1:24-2:5; ’968 at 1:23-65. Because existing solutions did not efficiently provide access to

the data users needed, a need existed for a simpler, more stream-lined solution. ’534 at Col.

1:61-63; ’968 at 1:59-61.

       48.     The ’534 and ’968 patents do not merely recite the performance of some business

practice known from the precomputer world along with the requirement to perform it on a

computer. Instead, the claims of the ’534 and ’968 patents recite one or more inventive concepts

that are rooted in computerized technology, and overcome problems specifically arising in that

realm. For example, the ’534 patent describes a server that receives a first connection associated

with a first device and a first message over that first connection that comprises a data query for a

latest version of data at a second device, generates a second message for a second device based

on the first message, receives a second connection associated with the second device and a third

message from the second device containing a latest version of data stored at the second device,

generates a fourth message containing data from the third message, and sends the fourth message

over the first connection. See, e.g., ’534 Col. 9:44-10:7. The ’968 patent further describes a

server operable to receive a first connection from a first device, authenticate the first device over

the first connection, receive a first transaction from the first device, wherein the first connection

is maintained independently of the first transaction, generate a trigger for the second device

notifying the second device of new data from the first transaction, and receive a second

connection from the second device after the generation of the trigger. See, e.g., ’968 Col. 9:42-

10:8. These inventive solutions overcome one or more problems of the prior art, and are



                                                -16-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 17 of 194 PageID #: 17



technological solutions to the technological problem identified in the specification. As detailed

by the specification, the prior techniques suffered drawbacks such that a new and novel solution

was required. With respect to the ’968 patent, unlike a cumbersome, slow architecture, this

architecture allows a small notification to be quickly and efficiently pushed to the second device

and further allows the second device to obtain larger amounts of data over a second connection

after it has received a triggering notification. With respect to the ’534 patent, unlike prior

cumbersome, slow architectures, the architecture allows information to be quickly updated

between multiple devices efficiently and on demand.

       49.     A person of ordinary skill in the art reading the ’534 and ’968 patents and their

claims would understand that the patents’ disclosure and claims are drawn to solving a specific,

technical problem arising in network communication. Moreover, a person of ordinary skill in the

art would understand that the claims’ subject matter presents advancements in the field of

network communication. The claims do not preempt all types of network communication. For

example, the claims do not preempt use of the techniques taught in the prior art references cited

on the face of each patent.

       50.     In light of the foregoing, a person of ordinary skill in the art would understand

that the claims of the ’534 and ’968 patents are directed to specific improvements for network

communication. Accordingly, each claim of the ’534 and ’968 patents recite a combination of

elements sufficient to ensure that the claim in practice amounts to significantly more than a

patent claiming an abstract concept.

       ========================

       51.     The ’557 patent addresses a technological problem and provides a technological

solution for determining how, and under what specific conditions to best switch from a Wi-Fi to



                                              -17-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 18 of 194 PageID #: 18



a cellular connection. See, e.g., Col. 1:42-2:5. In prior systems, which would only use one type

of connection or which would not make a careful decision of which type of connection to use,

poor call quality and/or needlessly high power consumption would result. See Col. 2:40-45. For

example, in buildings where cellular coverage is poor, yet Wi-Fi coverage is good, Wi-Fi is often

the better choice. Col. 2:36-40. On the other hand, Wi-Fi networks can be less reliable for voice

calls in some circumstances, so it may be preferable to route voice calls over cellular even when

Wi-Fi is available. See Col. 9:33-35. Because existing solutions did not effectively optimize for

factors like call quality and power consumption, a need existed for a solution that would

automatically route communications over the best technology for the circumstances. Col. 1:27-

2:54.

        52.   The ’557 patent does not merely recite the performance of some business practice

known from the precomputer world along with the requirement to perform it on a computer.

Instead, the claims of the ’557 patent recite one or more inventive concepts that are rooted in

computerized technology, and overcome problems specifically arising in that realm. The ’557

claims are directed to a mobile device (and method of operating the same) with a specific set of

limitations. The patent describes a technological problem, for example, users “demanding more

personalized services and greater flexibility” (Col. 1:44-49) in mixing and matching different

types of services. Col. 1:27-61. The patent solves a technological problem, for example, by

providing a flexible and efficient approach to switching between services, including by switching

to expensive cellular data based on a detected first condition and detected second condition,

evaluated user settings, the time responsiveness of the cellular network, and the application

executing on the mobile device. The patent provides technological solutions that select the best

network to use to communicate. These inventive solutions overcome one or more problems of



                                              -18-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 19 of 194 PageID #: 19



the prior art, including poor call quality and high power consumption. As detailed by the

specification, the prior techniques suffered drawbacks such that a new and novel solution was

required.

       53.     A person of ordinary skill in the art reading the ’557 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in network selection. Moreover, a person of ordinary skill in the art would

understand that the claims’ subject matter presents advancements in the field of secure network

communications. The claims do not preempt all types of switching from one type of connection

to another. For example, the claims do not preempt use of the techniques taught in the prior art

references cited on the face of the patent.

       54.     In light of the foregoing, a person of ordinary skill in the art would understand

that the claims of the ’557 patent are directed to specific improvements in network selection that

overcome problems in the prior art. Accordingly, each claim of the ’557 patent recites a

combination of elements sufficient to ensure that the claim in practice amounts to significantly

more than a patent claiming an abstract concept.

       ============================

       55.     The ’476 patent addresses technological problems related to security and

malicious eavesdropping in data communication over a network to another device and provides

technological solutions. See, e.g., Col. 1:33-62. As noted in the file history, the ’476 patent

teaches inventions with “uniquely distinct features” over the “closest prior arts.” ’476 FH,

March 8, 2017 Office Action, at pages 2-3. Because existing solutions had security risks if

intermediary servers were compromised, a need existed for a solution that would allow data to be

easily transmitted. The ’476 patent provides a simpler, more streamlined solution.



                                              -19-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 20 of 194 PageID #: 20



       56.     The ’476 patent does not merely recite the performance of some business practice

known from the precomputer world along with the requirement to perform it on a computer.

Instead, the claims of the ’476 patent recite one or more inventive concepts that are rooted in

computerized technology, and overcome problems specifically arising in that realm.           For

example, the patent teaches an improved computing device (and server) that can securely and

reliably communicate data to a mobile device using a specific token while reducing the security

risk presented by an intermediary server: “The intermediary network processing nodes may be

given access to the encryption key used to encrypt the data. However, decrypting the packets at

the intermediary points presents a security risk. For example, an eavesdropper may be able to

access the data after being decrypted at the intermediary network processing nodes.” Col. 1:41-

45. The patent provides technological solutions that provide for security even if an intermediary

server is compromised. These inventive solutions overcome one or more problems of the prior

art, including security risks. As detailed by the specification, the prior techniques suffered

drawbacks such that a new and novel solution was required.

       57.     A person of ordinary skill in the art reading the ’476 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in secure network communications. Moreover, a person of ordinary skill in the

art would understand that the claims’ subject matter presents advancements in the field of secure

network communications.          The claims do not preempt all types of secure network

communications. For example, the claims do not preempt use of the techniques taught in the

prior art references cited on the face of the patent.

       58.     In light of the foregoing, a person of ordinary skill in the art would understand

that the claims of the ’476 patent are directed to specific improvements in secure network



                                                 -20-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 21 of 194 PageID #: 21



communications which use specific communication procedures that overcome problems in the

prior art. Accordingly, each claim of the ’476 patent recites a combination of elements sufficient

to ensure that the claim in practice amounts to significantly more than a patent claiming an

abstract concept.

       ============================

       59.     The inventions of the ’986 patent resolve technological problems related to the

distribution of content to multiple devices in an integrated way. ’986, Col. 1:57-2:25. Using

existing solutions, it was difficult for service providers who were not also mobile network

service providers to provide an integrated service offering to their customers to meet the

customers’ needs. ’986, Col. 1:47-53. Because existing solutions did not provide an integrated

experience for users, a need existed for a solution that would provide content securely and

seamlessly to multiple devices.

       60.     The ’986 patent does not merely recite the performance of some business practice

known from the precomputer world along with the requirement to perform it on a computer.

Instead, the claims of the ’986 patent recite one or more inventive concepts that are rooted in

computerized technology, and overcome problems specifically arising in that realm.            For

example, the claims of the ’986 patent teach authenticating the first device of a user, accessing

content, and transmitting a representation of the accessed content to an application at a second

device associated with the user, wherein the second device is authenticated over a mobile

network. ’986, Col. 20:17-41. As detailed by the specification, the prior techniques suffered

drawbacks such that a new and novel solution was required.

       61.     A person of ordinary skill in the art reading the ’986 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical



                                              -21-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 22 of 194 PageID #: 22



problem arising in mobile device integration. Moreover, a person of ordinary skill in the art

would understand that the claims’ subject matter presents advancements in the field of mobile

device integration. The claims do not preempt all types of mobile device integration. For

example, the claims do not preempt use of the techniques taught in the prior art references cited

on the face of the patent.

          62.   In light of the foregoing, a person of ordinary skill in the art would understand

that the claims of the ’986 patent are directed to specific improvements in mobile device

integration. Accordingly, each claim of the ’986 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent

claiming an abstract concept.

          ===========================

          63.   The ’176 patent addresses technological problems related to the unavailability of

a secure and “simplified provisioning” protocol for sending content from a data store to a client

device.     ’176, Col. 1:21-5:40.   The patent describes technical difficulties associated with

provisioning services to devices: “Other common-place factors in the mobile device world make

repeated authentication experiences even more inconvenient. The need to access more than one

account (e.g., personal and work e-mail, limited time to access an account (e.g, only a few

minutes before a lengthy meeting), and the need to have access to new data in near real-time

further evidence the difficulties with repeated authentication. Notwithstanding, few users or

enterprises are willing to surrender data security (i.e., no user or device authentication wherein

anyone could conceivably access the account or data store given knowledge of the existence of

that account or data store) for the sake of convenience. As such, there is a need in the art for

authentication access to multiple data stores while maintaining certain security precautions



                                               -22-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 23 of 194 PageID #: 23



offered by user or device authentication.” ’176, Col. 1:51-65. Because existing solutions had a

cumbersome authentication process and were difficult to use, a need existed for a solution that

would allow data to be easily accessed. The specification of the patents provides a simpler, more

streamlined solution. See, e.g. ’176, Col. 2:14-32; 3:20-30; 4:37-59; 19:32-60.

       64.     The patent does not merely recite the performance of some business practice

known from the precomputer world along with the requirement to perform it on a computer.

Instead, the claims of the patent recite one or more inventive concepts that are rooted in

computerized technology, and overcome problems specifically arising in that realm.               For

example, the ’176 patent provides technological solutions related to an intermediary server that,

among other things, sends a first identifier to a client device to present in a subsequent

connection with the server, receives registration information for a data store and a request for the

client device to receive information from the data store, and provides access to one or more data

stores through an intermediary server-issued second identifier, which is associated with the data

store a client device’s registration information, and configures a service to receive data from the

data store on behalf of the client device based on the second identifier. See, e.g., ’176, Col. 2:14-

32; 3:20-30; 4:37-59; 19:32-60. These inventive solutions overcome one or more problems of

the prior art, including difficulties in accessing content and difficulty in authenticating users. As

detailed by the specification, the prior techniques suffered drawbacks such that a new and novel

solution was required.

       65.     A person of ordinary skill in the art reading the ’176 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in communication between client devices and networks. Moreover, a person of

ordinary skill in the art would understand that the claims’ subject matter presents advancements



                                                -23-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 24 of 194 PageID #: 24



in the field of messaging. The claims do not preempt all types of messaging. For example, the

claims do not preempt use of the techniques taught in the prior art references cited on the face of

the patent.

       66.     In light of the foregoing, a person of ordinary skill in the art would understand

that the claims of the ’176 patent are directed to specific improvements in messaging which use

specific communication procedures that overcome problems in the prior art. Accordingly, each

claim of the ’176 patent recites a combination of elements sufficient to ensure that the claim in

practice amounts to significantly more than a patent claiming an abstract concept.

       ==========================

       67.     The inventions of the ’619 patent resolve technological problems related to the

difficulty of setting up authentication when forwarding messages between multiple devices.

’619, Col. 1:49-56, 2:4-6.    In existing solutions, configuring client software at the mobile

terminal was difficult because of user interface restrictions in typical mobile terminals. ’619,

Col. 2:4-6. Separate accounts were typically required, each with separate authentication. ’619,

Col. 1:50-52. Because existing solutions were cumbersome and difficult to configure, a need

existed for a solution that would allow users to set up message forwarding quickly and securely.

The specification of the ’619 patent provides such a solution, allowing forwarding to be

configured quickly and securely using an optically scanned service activation code and

encryption key. ’619, Col. 5:3-12.

       68.     The ’619 patent does not merely recite the performance of some business practice

known from the precomputer world along with the requirement to perform it on a computer.

Instead, the claims of the ’619 patent recite one or more inventive concepts that are rooted in

computerized technology, and overcome problems specifically arising in that realm.             For



                                               -24-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 25 of 194 PageID #: 25



example, certain claims of the ’619 patent teach specific methods and devices to optically

receive information including a displayed service activation code from a remote device, register

the remote device, and receive, encrypt, and send a message.          These inventive solutions

overcome one or more problems of the prior art. As detailed by the specification, the prior

techniques suffered drawbacks such that a new and novel solution was required.

       69.     A person of ordinary skill in the art reading the ’619 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in communication between mobile devices and networks. Moreover, a person of

ordinary skill in the art would understand that the claims’ subject matter presents advancements

in the field of mobile devices. The claims do not preempt all types of registration or message

forwarding in mobile devices. For example, the claims do not preempt use of the techniques

taught in the prior art references cited on the face of the patent.

       70.     In light of the foregoing, a person of ordinary skill in the art would understand

that the claims of the ’619 patent are directed to specific improvements in optimization of

background execution in mobile devices. Accordingly, each claim of the ’619 patent recites a

combination of elements sufficient to ensure that the claim in practice amounts to significantly

more than a patent claiming an abstract concept.

       =============================

       71.     The ’771 patent addresses technological problems related to malicious

eavesdropping, security, and efficient communication to a second computer over a mobile

network. See, e.g., Col. 1:42-2:5. The claims address a specific problem as related to computer

technology when using intermediary network processing nodes for data transactions. Col. 1:42-

2:5; ’771 FH, July 5, 2018 Remarks.           The specification never suggests that the claimed



                                                 -25-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 26 of 194 PageID #: 26



combination is well-understood, routine, or conventional, and none of the cited prior art discloses

the claim combination of elements. Id. The claims as a whole recite “a specific combination of

elements that realize an improvement of computer functionality.” Id. Because existing solutions

had security risks if intermediary servers were compromised, a need existed for a solution that

would allow data to be securely and easily transmitted. The specification of the ’771 patent

provides a simpler, more streamlined solution.

       72.     The ’771 patent does not merely recite the performance of some business practice

known from the precomputer world along with the requirement to perform it on a computer.

Instead, the claims of the ’771 patent recite one or more inventive concepts that are rooted in

computerized technology, and overcome problems specifically arising in that realm.             For

example, the patent teaches an improved computing device that can securely and reliably

communicate data to a second computer over a mobile network using a token issued by an

intermediary server while reducing the security risk presented by an intermediary server: “The

intermediary network processing nodes may be given access to the encryption key used to

encrypt the data. However, decrypting the packets at the intermediary points presents a security

risk. For example, an eavesdropper may be able to access the data after being decrypted at the

intermediary network processing nodes.” Col. 1:50-55. The patent provides technological

solutions that provide for security even if an intermediary server is compromised.          These

inventive solutions overcome one or more problems of the prior art, including security risks. As

detailed by the specification, the prior techniques suffered drawbacks such that a new and novel

solution was required.

       73.     A person of ordinary skill in the art reading the ’771 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical



                                                 -26-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 27 of 194 PageID #: 27



problem arising in secure network communications. Moreover, a person of ordinary skill in the

art would understand that the claims’ subject matter presents advancements in the field of secure

network communications.        A person of ordinary skill in the art reading the patent would

understand that it teaches technological solutions that provide for security even if an

intermediary server is compromised. The claims do not preempt all types of secure network

communications. For example, the claims do not preempt use of the techniques taught in the

prior art references cited on the face of the patent.

       74.     In light of the foregoing, a person of ordinary skill in the art would understand

that the claims of the ’771 patent are directed to specific improvements in secure network

communications which use specific communication procedures that overcome problems in the

prior art. Accordingly, each claim of the ’771 patent recites a combination of elements sufficient

to ensure that the claim in practice amounts to significantly more than a patent claiming an

abstract concept.

       ============================

       75.     The ’962 patent addresses technological problems related to the unavailability of

a secure and “simplified provisioning” protocol for sending content from data stores to a client

device. Col. 1:31-5:53. The patent describes technical difficulties associated with provisioning

services to devices: “Other common-place factors in the mobile device world make repeated

authentication experiences even more inconvenient. The need to access more than one account

(e.g., personal and work e-mail, limited time to access an account (e.g, only a few minutes before

a lengthy meeting), and the need to have access to new data in near real-time further evidence the

difficulties with repeated authentication. Notwithstanding, few users or enterprises are willing to

surrender data security (i.e., no user or device authentication wherein anyone could conceivably



                                                 -27-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 28 of 194 PageID #: 28



access the account or data store given knowledge of the existence of that account or data store)

for the sake of convenience. As such, there is a need in the art for authentication access to

multiple data stores while maintaining certain security precautions offered by user or device

authentication.”   Col. 1:63-2:9.     In addition, in previous systems it was difficult to send

notifications to devices that could not accept incoming IP connections.             Because existing

solutions had a cumbersome authentication process and were difficult to use, a need existed for a

solution that would allow data to be easily accessed. The specification of the ’962 patent

provides a simpler, more streamlined solution. ’962, Col. 2:25-6:7.

       76.     The ’962 patent does not merely recite the performance of some business practice

known from the precomputer world along with the requirement to perform it on a computer.

Instead, the claims of the ’962 patent recite one or more inventive concepts that are rooted in

computerized technology, and overcome problems specifically arising in that realm.                 For

example, the claims of the ’962 patent teach specific procedures for communicating between

client devices and servers, including sending a second identifier to the client device in response

to received registration information, and the use of a keep-alive message to maintain a

subsequent IP connection to reduce the need for a device to accept inbound IP connections and

allow efficient communication. These inventive solutions overcome one or more problems of

the prior art, including difficulties in accessing content, difficulty in authenticating users, and the

inability to receive incoming notifications. As detailed by the specification, the prior techniques

suffered drawbacks such that a new and novel solution was required. The patent provides

technological solutions related to an intermediary server that, among other things, sends a first

identifier to a client device to present in a subsequent connection with the server, receives

registration information for a data store and a request for the client device to receive information



                                                 -28-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 29 of 194 PageID #: 29



from the plurality of data stores, and provides access to the data stores through an intermediary

server-issued second identifier, which is associated with the data store a client device’s

registration information, and configures a service to receive data from a data store on behalf of

the client device based on the second identifier. See, e.g., Col. 2:25-42; 3:30-40; 4:47-5:3;

21:15-45. The patent also provides for the use of a subsequent IP connection between the client

device and the server maintained by keep-alive messages from the client device. See, e.g., Col.

1:31-2:21; Col. 2:54-61; 17:15-24; 19:64-20:6.

       77.     A person of ordinary skill in the art reading the ’962 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in communication between client devices and networks. Moreover, a person of

ordinary skill in the art would understand that the claims’ subject matter presents advancements

in the field of messaging. The claims do not preempt all types of messaging. For example, the

claims do not preempt use of the techniques taught in the prior art references cited on the face of

the patent.

       78.     In light of the foregoing, a person of ordinary skill in the art would understand

that the claims of the ’962 patent are directed to specific improvements in messaging which use

specific communication procedures that overcome problems in the prior art. Accordingly, each

claim of the ’962 patent recites a combination of elements sufficient to ensure that the claim in

practice amounts to significantly more than a patent claiming an abstract concept.

V.     CLAIMS FOR PATENT INFRINGEMENT

       79.     The allegations provided below are exemplary and without prejudice to Plaintiff’s

infringement contentions provided pursuant to the Court’s scheduling order and local rules.

Plaintiff’s claim construction contentions regarding the meaning and scope of the claim terms

will be provided under the Court’s scheduling order and local rules. As detailed below, each

                                               -29-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 30 of 194 PageID #: 30



element of at least one claim of each of the patents-in-suit is literally present in the accused

products. To the extent that any element is not literally present, each such element is present

under the doctrine of equivalents. Plaintiff’s analysis below should not be taken as an admission

that the preamble of each of the claims is limiting, and plantiff reserves the right to argue that the

preamble is not limiting for any of the claims. While publicly available information is cited

below, Plaintiff may rely on other forms of evidence to show infringement.

       80.       The accused products include at least the following products, as well as products

with reasonably similar functionality.1 Identification of the accused products will be provided in

Plaintiff’s infringement contentions pursuant to the Court’s scheduling order and local rules.

                ’539 accused products: iPhone 4s, iPhone 5, iPhone 5c, iPhone 5s, iPhone 6,

                 iPhone 6 Plus, iPhone 6s, iPhone 6s Plus, iPhone SE, iPhone 7, iPhone 7 Plus,

                 iPhone 8, iPhone 8 Plus, iPhone X, iPhone XR, iPhone XS, and iPhone XS Max,

                 each with iOS 9 or later versions; Apple servers, including those supporting

                 automatic download and/or automatic update functionality;

                ’550, ’127, and ’734 accused products: iPhone 4s, iPhone 5, iPhone 5c, iPhone 5s,

                 iPhone 6, iPhone 6 Plus, iPhone 6s, iPhone 6s Plus, iPhone SE, iPhone 7, iPhone

                 7 Plus, iPhone 8, iPhone 8 Plus, iPhone X, iPhone XR, iPhone XS, and iPhone XS

                 Max, each with iOS 9 or later versions;

                ’914 accused products: iPhone 4s, iPhone 5, iPhone 5c, iPhone 5s, iPhone 6,

                 iPhone 6 Plus, iPhone 6s, iPhone 6s Plus, iPhone SE, iPhone 7, iPhone 7 Plus,

                 iPhone 8, iPhone 8 Plus, iPhone X, iPhone XR, iPhone XS, iPhone XS Max; iPad,



1
 The accused products include varieties with size differences (such as regular and plus versions)
or screen display differences (such as non-Retina display and Retina display versions).


                                                -30-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 31 of 194 PageID #: 31



            iPad 2, iPad (3rd generation), iPad mini, iPad (4th generation), iPad Air, iPad mini

            2, iPad Air 2, iPad mini 3, iPad mini 4, iPad Pro, Mac Pro, iMac Pro, MacBook

            Pro, iMac, MacBook Air, and Mac Mini, each with iOS 5 and later versions or

            iTunes 10.3 and later versions; Apple servers, including those supporting

            automatic download and/or automatic update functionality.

           ’986 accused products: iPhone 4s, iPhone 5, iPhone 5c, iPhone 5s, iPhone 6,

            iPhone 6 Plus, iPhone 6s, iPhone 6s Plus, iPhone SE, iPhone 7, iPhone 7 Plus,

            iPhone 8, iPhone 8 Plus, iPhone X, iPhone XR, iPhone XS, iPhone XS Max; iPad,

            iPad 2, iPad (3rd generation), iPad mini, iPad (4th generation), iPad Air, iPad mini

            2, iPad Air 2, iPad mini 3, iPad mini 4, iPad Pro, Mac Pro, iMac Pro, MacBook

            Pro, iMac, MacBook Air, and Mac Mini, each with iOS 8 and later versions or OS

            X 10.10 and later versions.

           ’056 and ’029 accused products: iPhone 4, iPhone 4s, iPhone 5, iPhone 5c,

            iPhone 5s, iPhone 6, iPhone 6 Plus, iPhone 6s, iPhone 6s Plus, iPhone SE, iPhone

            7, iPhone 7 Plus, iPhone 8, iPhone 8 Plus, iPhone X, iPhone XR, iPhone XS,

            iPhone XS Max; iPad, iPad 2, iPad (3rd generation), iPad mini, iPad (4th

            generation), iPad Air, iPad mini 2, iPad Air 2, iPad mini 3, iPad mini 4, each with

            iOS 7 and later versions;

           ’968 accused products: Apple servers, including those supporting iCloud and/or

            iMessage functionality;

           ’557 accused products: iPhone 6s, iPhone 6s Plus, iPhone SE, iPhone 7, iPhone 7

            Plus, iPhone 8, iPhone 8 Plus, iPhone X, iPhone XR, iPhone XS, iPhone XS Max,

            iPad, iPad 2, iPad (3rd generation), iPad mini, iPad (4th generation), iPad Air, iPad



                                            -31-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 32 of 194 PageID #: 32



                  mini 2, iPad Air 2, iPad mini 3, iPad mini 4, and iPad Pro, each with iOS 9 and

                  later versions;2

                 ’476 accused products: iPhone 3GS, iPhone 4, iPhone 4s, iPhone 5, iPhone 5c,

                  iPhone 5s, iPhone 6, iPhone 6 Plus, iPhone 6s, iPhone 6s Plus, iPhone SE, iPhone

                  7, iPhone 7 Plus, iPhone 8, iPhone 8 Plus, iPhone X, iPhone XR, iPhone XS,

                  iPhone XS Max; iPad, iPad 2, iPad (3rd generation), iPad mini, iPad (4th

                  generation), iPad Air, iPad mini 2, iPad Air 2, iPad mini 3, iPad mini 4, Mac Pro,

                  iMac Pro, MacBook Pro, iMac, MacBook Air, and Mac Mini, each with iOS 5

                  and later versions or OS X 10.8 and later versions; Apple Watch3; Apple servers,

                  including those supporting Apple Push Notification Service (APNs) functionality;

                 ’176 and ’962 accused products: Apple servers, including those supporting Apple

                  Push Notification Service (APNs) functionality.

                 ’619 accused products: iPhone 4s, iPhone 5, iPhone 5c, iPhone 5s, iPhone 6,

                  iPhone 6 Plus, iPhone 6s, iPhone 6s Plus, iPhone SE, iPhone 7, iPhone 7 Plus,

                  iPhone 8, iPhone 8 Plus, iPhone X, iPhone XR, iPhone XS, and iPhone XS Max,

                  each with iOS 8 and later versions;

                 ’534 accused products:     Apple servers, including those supporting Find My

                  Friends and Find My iPhone functionality;

                 ’771 accused products: iPhone 3GS, iPhone 4, iPhone 4s, iPhone 5, iPhone 5c,

                  iPhone 5s, iPhone 6, iPhone 6 Plus, iPhone 6s, iPhone 6s Plus, iPhone SE, iPhone

                  7, iPhone 7 Plus, iPhone 8, iPhone 8 Plus, iPhone X, iPhone XR, iPhone XS,


2
    iPad versions without cellular functionality are not accused for the ’557 patent.
3
    All editions and versions of the Apple Watch are accused, including Series 1, 2, 3, and 4.


                                                  -32-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 33 of 194 PageID #: 33



                 iPhone XS Max; iPad, iPad 2, iPad (3rd generation), iPad mini, iPad (4th

                 generation), iPad Air, iPad mini 2, iPad Air 2, iPad mini 3, iPad mini 4, Mac Pro,

                 iMac Pro, MacBook Pro, iMac, MacBook Air, and Mac Mini, each with iOS 5

                 and later versions or OS X 10.8 and later versions; Apple Watch4; Apple’s

                 servers, including those supporting iCloud functionality.

          81.    In accordance with 35 U.S.C. § 287, Apple has had actual notice and knowledge

of all of the patents-in-suit no later than the filing of this complaint and/or the date this complaint

was served upon Apple. On information and belief, Apple continues without license to make,

use, import/expert into/from, market, offer for sale, and/or sell in the United States products that

infringe the patents-in-suit.

          82.    Apple has directly and indirectly infringed and continues to directly and indirectly

infringe each of the patents-in-suit by engaging in acts constituting infringement under 35 U.S.C.

§ 271(a) (b), and/or (c).

          83.    On information and belief, Apple makes, uses, sells, and/or offers to sell accused

products and/or components thereof in this district and elsewhere in the United States.

          84.    On information and belief, Apple imports accused products and/or components

into the United States.

          85.    Apple instructs its customers to use the accused products in manners that infringe

the patents-in-suit. For example, Apple provides instruction manuals for the accused products

and describes, markets, and/or advertises infringing functionality on its website, at Apple

developer conferences, and in other Apple documentation.




4
    All editions and versions of the Apple Watch are accused, including Series 1, 2, 3, and 4.


                                                 -33-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 34 of 194 PageID #: 34



        86.        On information and belief, Apple tests each of the accused products in the United

States, therebyinfringing the patents-in-suit. On information and belief, Apple uses each of the

accused products, including the accused Apple servers, in this district, thus infringing the

patents-in-suit.

        87.        Apple’s acts of infringement have caused damage to the Plaintiff. The Plaintiff is

entitled to recover from Apple the damages sustained by the Plantiff as a result of Apple’s

wrongful acts in an amount subject to proof at trial.

        88.        In the interest of providing detailed averments of infringement, the Plaintiff has

identified below at least one claim per patent to demonstrate infringement.           However, the

selection of claims should not be considered limiting, and additional claims of the patents-in-suit

that are infringed by Apple will be disclosed in compliance with the Court’s rules related to

infringement contentions.

                COUNT I: PATENT INFRINGEMENT OF THE ’539 PATENT

        89.        Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

        90.        Apple infringes (literally and/or under the Doctrine of Equivalents) the ’539

patent by making, using, offering for sale, selling and/or importing into the United States

products and/or methods covered by one or more claims of the ’539 patent including at least the

’539 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’539 accused products.

        91.        For example and as shown below, the ’539 accused products infringe at least

claim 7 of the ’539 patent. For example, and to the extent the preamble is limiting, each of the

’539 accused products are “mobile device comprising: a radio; a memory; and a processor



                                                  -34-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 35 of 194 PageID #: 35



configured for:” As shown below by the exemplary evidence, the ’539 accused products satisfy

a mobile device comprising a radio, a memory, and a processor.




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/


                                             -35-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 36 of 194 PageID #: 36



       92.    Claim 7 of the ’539 patent recites “querying a user by displaying a notification on

a user interface of the mobile device to select whether to enter a power save mode.” The ’539

accused products satisfy this limitation. For example, the ’539 accused products query a user by

displaying a notification on a user interface of the mobile device to select whether to enter a

power save mode, as shown in the exemplary documentation below.




https://www.thefonestuff.com/blog/how-to-improve-iphone-x-battery-life/

       93.    Claim 7 of the ’539 patent recites “upon selection by a user of entering the power

save mode for the mobile device, optimizing traffic at the mobile device by blocking

transmission of at least some traffic from the mobile device.” The ’539 accused products satisfy

this limitation. For example, in low power mode, automatic downloads are disabled, as shown in

the exemplary documentation below.




                                             -36-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 37 of 194 PageID #: 37




https://support.apple.com/en-us/HT205234

       94.    Claim 7 of the ’539 patent recites “wherein another mobile device shares a same

user account with the mobile device.” The ’539 accused products satisfy this limitation. For

example, the ’539 accused products operate in an environment in which another mobile device,

such as an iPad or Mac computer, is associated with the same Apple ID, as shown in the

exemplary documentation below.




https://support.apple.com/en-us/HT202180

       95.    Claim 7 of the ’539 patent recites “wherein content selected for download at the

another mobile device from a server is delayed for download at the mobile device when the

                                            -37-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 38 of 194 PageID #: 38



mobile device is in the power save mode.” The ’539 accused products satisfy this limitation.

For example, in low power mode, automatic downloads are disabled such that content purchased

on the iPad or Mac is not downloaded to the iPhone while the iPhone is in low power mode, as

shown in the exemplary documentation below.




https://support.apple.com/en-us/HT205234

       96.    Claim 7 of the ’539 patent recites “wherein the content selected for download at

the another mobile device is downloaded at the second mobile device when the second mobile

device is not in the power save mode.” The ’539 accused products satisfy this limitation. For

example, when the low power mode is turned off, the automatic downloads will no longer be

disabled and the content will be automatically downloaded to the iPhone, as shown in the

exemplary documentation below.




                                            -38-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 39 of 194 PageID #: 39




https://support.apple.com/en-us/HT205234

       97.     Thus, as illustrated above, the ’539 accused products directly infringe one or more

claims of the ’539 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

this district and/or elsewhere in the United States, these devices and thus directly infringes the

’539 patent.

       98.     Apple indirectly infringes the ’539 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), including by inducing infringement by others, such as Apple’s customers and end-

users, in this district and elsewhere in the United States. For example, Apple’s customers and

end-users directly infringe through their use of the inventions claimed in the ’539 patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’539 accused products, and providing

instructions, documentation, and other information to customers and end-users suggesting they

use the ’539 accused products in an infringing manner, including in-store technical support,

online technical support, marketing, product manuals, advertisements, online documentation,


                                              -39-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 40 of 194 PageID #: 40



marketing materials, technical specifications, data sheets, web pages on its website (e.g.,

www.apple.com), press releases, user manuals, and trade shows (e.g., CES and Mobile World

Congress), including all of the Apple documentation cited above as exemplary evidence of

infringement. By way of example, Apple user manuals and documentation cited above instruct,

promote, and encourage the use of the accused products’ capability in an infringing manner,

including through the low power mode. See, e.g., https://support.apple.com/en-us/HT205234.

As a result of Apple’s inducement, Apple’s customers and end-users use the Apple products in

the way Apple intends and directly infringe the ’539 patent. Apple performs these affirmative

acts with knowledge of the ’539 patent and with the intent, or willful blindness, that the induced

acts directly infringe the ’539 patent. Apple has had knowledge and notice of the ’539 patent at

least as of the filing of this complaint.

        99.     Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

                COUNT II: PATENT INFRINGEMENT OF THE ’550 PATENT

        100.    Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

        101.    Apple infringes (literally and/or under the Doctrine of Equivalents) the ’550

patent by making, using, offering for sale, selling, and/or importing into the United States

products and/or methods covered by one or more claims of the ’550 patent including at least the

’550 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’550 accused products.

        102.    For example and as shown below, the ’550 accused products infringe at least

claim 15 of the ’550 patent. For example, and to the extent the preamble is limiting, the ’550



                                               -40-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 41 of 194 PageID #: 41



accused products satisfy a “mobile device located in a mobile network, comprising: a battery; a

processor configured to allow the mobile device to:”      As shown below by the exemplary

evidence, the ’550 accused products satisfy a mobile device located in a mobile network that

comprises a battery and a processor.




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/




                                             -41-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 42 of 194 PageID #: 42




https://www.apple.com/iphone-xr/specs/

       103.   Claim 15 of the ’550 patent recites “send application data requests to a host over a

first connection at first frequency.” The ’550 accused products satisfy this limitation, as shown

by the screenshots and documentation below.




                                              -42-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 43 of 194 PageID #: 43




https://developer.apple.com/documentation/uikit/core_app/managing_your_app_s_life_cycle/pre
paring_your_app_to_run_in_the_background/updating_your_app_with_background_app_refresh

       104.    Claim 15 of the ’550 patent recites “receive data from the network responsive to

the sent application requests.” The ’550 accused products satisfy this limitation. For example,

the ’550 accused products receive data in response to application requests.




https://developer.apple.com/documentation/uikit/core_app/managing_your_app_s_life_cycle/pre
paring_your_app_to_run_in_the_background/updating_your_app_with_background_app_refresh




                                               -43-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 44 of 194 PageID #: 44



       105.   Claim 15 of the ’550 patent recites “select a power management mode from a

plurality of power management modes based on an amount of battery power remaining on the

mobile device, wherein the selection of a power management mode is further based on the

amount of battery power remaining being below a predetermined amount.” The ’550 accused

products satisfy this limitation, as shown in the exemplary documentation below.




https://support.apple.com/en-us/HT205234




https://www.thefonestuff.com/blog/how-to-improve-iphone-x-battery-life/

       106.   Claim 15 of the ’550 patent recites “change the frequency that application data

requests are sent from the first frequency to a second frequency associated with the selected



                                              -44-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 45 of 194 PageID #: 45



power management mode.” The ’550 accused products satisfy this limitation. For example, in

different modes, the ’550 accused products change the frequency of application data requests, as

shown in the exemplary documentation below.




https://support.apple.com/en-us/HT205234

       107.   Claim 15 of the ’550 patent recites “wherein at least two of the power

management modes are a low power mode configured to conserve the amount of battery power

remaining on the mobile device and a normal operation mode.” The ’550 accused products

satisfy this limitation. For example, the ’550 accused products support Low Power Mode and

normal operation, as shown in the exemplary documentation below.




                                             -45-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 46 of 194 PageID #: 46




https://support.apple.com/en-us/HT205234

       108.   Claim 15 of the ’550 patent recites “wherein the normal operation mode is

configured to allow the mobile device to send application data requests more frequently than

when the mobile device is in the low power mode.” The ’550 accused products satisfy this

limitation. For example, the ’550 accused products send requests more frequently during normal

operation, as shown in the exemplary documentation below.




                                            -46-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 47 of 194 PageID #: 47




https://support.apple.com/en-us/HT205234

       109.   Claim 15 of the ’550 patent recites “exit the low power mode when an amount of

battery remaining is above a predetermined amount.” The ’550 accused products satisfy this

limitation. For example, the ’550 accused products exit low power mode when an amount of

battery remaining is above a predetermined amount.




https://support.apple.com/en-us/HT205234

       110.   Thus, as illustrated above, the ’550 accused products directly infringe one or more

claims of the ’550 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

                                              -47-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 48 of 194 PageID #: 48



this district and/or elsewhere in the United States, these devices and thus directly infringes the

’550 patent.

        111.    Apple indirectly infringes the ’550 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), including by inducing infringement by others, such as Apple’s customers and end-

users, in this district and elsewhere in the United States. For example, Apple’s customers and

end-users directly infringe through their use of the inventions claimed in the ’550 patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’550 accused products, and providing

instructions, documentation, and other information to customers and end-users suggesting they

use the ’550 accused products in an infringing manner, including in-store technical support,

online technical support, marketing, product manuals, advertisements, online documentation,

marketing materials, technical specifications, data sheets, web pages on its website (e.g.,

www.apple.com), press releases, user manuals, and trade shows (e.g., CES and Mobile World

Congress), including all of the Apple documentation cited above as exemplary evidence of

infringement. By way of example, Apple user manuals and documentation cited above instruct,

promote, and encourage the use of the accused products’ capability in an infringing manner,

including through the low power mode. See, e.g., https://support.apple.com/en-us/HT205234.

As a result of Apple’s inducement, Apple’s customers and end-users use the Apple products in

the way Apple intends and directly infringe the ’550 patent. Apple performs these affirmative

acts with knowledge of the ’550 patent and with the intent, or willful blindness, that the induced

acts directly infringe the ’550 patent. Apple has had knowledge and notice of the ’550 patent at

least as of the filing of this complaint.




                                              -48-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 49 of 194 PageID #: 49



       112.      Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

                COUNT III: PATENT INFRINGEMENT OF THE ’914 PATENT

       113.      Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

       114.      Apple infringes (literally and/or under the Doctrine of Equivalents) the ’914

patent by making, using, offering for sale, selling, and/or importing into the United States

products and/or methods covered by one or more claims of the ’914 patent including at least the

’914 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’914 accused products.

       115.      For example and as shown below, the ’914 accused products infringe at least

claim 21 of the ’914 patent. For example, and to the extent the preamble is limiting, each of the

’914 accused products satisfy a “first device having a memory and a processor, the first device

configured for:” As shown below by the exemplary evidence, the ’914 accused products have a

memory and a processor.




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/




                                               -49-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 50 of 194 PageID #: 50



       116.   Claim 21 of the ’914 patent recites “receiving, on a content selection interface of

a first device, an indication of content available from a content provider server.” The ’914

accused products satisfy this limitation. For example, the ’914 accused products include a

content selection interface for receiving an indictation of content available from a content

provider server, such as by way of example, content related to the iTunes Store, App Store,

Apple Books, etc., as shown by the exemplary documentation below.




https://support.apple.com/en-us/HT202180

       117.   Claim 21 of the ’914 patent recites “receiving selected content in response to a

user selection of content available from the content provider server.” The ’914 accused products

satisfy this limitation. For example, the ’914 accused products download content from the

iTunes Store, App Store, and/or Books in response to user selection, as shown by the exemplary

documentation below.




                                             -50-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 51 of 194 PageID #: 51




https://support.apple.com/en-us/HT202180

       118.   Claim 21 of the ’914 patent recites “wherein the selected content is automatically

transmitted from the content provider server to a second device that is owned by the same owner

as the first device.” The ’914 accused products satisfy this limitation. For example, through

automatic downloads, any purchase in App Store, iTunes, and/or Books is automatically

downloaded to all other devices with the same Apple ID, as shown by the exemplary

documentation below.




https://support.apple.com/en-us/HT202180

       119.   Claim 21 of the ’914 patent recites “wherein each of the first device and the

second device transmit a unique authentication token for authenticating each of the first device




                                             -51-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 52 of 194 PageID #: 52



and the second device.” The ’914 accused products satisfy this limitation. For example, Apple

devices use tokens for authentication, as shown by the exemplary documentation below.




https://support.apple.com/en-us/HT202303

       120.    Claim 21 of the ’914 patent recites “wherein the selected content is received at the

first device through a first connection and received at the second device through a second

connection distinct from the first connection.” The ’914 accused products satisfy this limitation.

For example, Apple devices are connected by separate connections. For example, an iPhone

could be connected by cellular and an iPad connected by Wi-Fi or a separate cellular connection.




https://www.apple.com/iphone-xr/specs/




                                               -52-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 53 of 194 PageID #: 53



https://www.apple.com/ipad-9.7/specs/

       121.    Thus, as illustrated above, the ’914 accused products directly infringe one or more

claims of the ’914 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

this district and/or elsewhere in the United States, these devices and thus directly infringes the

’914 patent.

       122.    Apple indirectly infringes the ’914 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), including by inducing infringement by others, such as Apple’s customers and end-

users, in this district and elsewhere in the United States. For example, Apple’s customers and

end-users directly infringe through their use of the inventions claimed in the ’914 patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’914 accused products, and providing

instructions, documentation, and other information to customers and end-users suggesting they

use the ’914 accused products in an infringing manner, including in-store technical support,

online technical support, marketing, product manuals, advertisements, online documentation,

marketing materials, technical specifications, data sheets, web pages on its website (e.g.,

www.apple.com), press releases, user manuals, and trade shows (e.g., CES and Mobile World

Congress), including all of the Apple documentation cited above as exemplary evidence of

infringement. By way of example, Apple user manuals and documentation cited above instruct,

promote, and encourage the use of the accused products’ capability in an infringing manner,

including through the use of automatic downloads and other relevant functionality cited above.

See, e.g., https://support.apple.com/en-us/HT202180.      As a result of Apple’s inducement,

Apple’s customers and end-users use the Apple products in the way Apple intends and directly

infringe the ’914 patent. Apple performs these affirmative acts with knowledge of the ’914



                                              -53-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 54 of 194 PageID #: 54



patent and with the intent, or willful blindness, that the induced acts directly infringe the ’914

patent. Apple has had knowledge and notice of the ’914 patent at least as of the filing of this

complaint.

       123.      Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

                COUNT IV: PATENT INFRINGEMENT OF THE ’127 PATENT

       124.      Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

       125.      Apple infringes (literally and/or under the Doctrine of Equivalents) the ’127

patent by making, using, offering for sale, selling, and/or importing into the United States

products and/or methods covered by one or more claims of the ’127 patent including at least the

’127 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’127 accused products.

       126.      For example and as shown below, the ’127 accused products infringe at least

claim 33 of the ’127 patent. For example, and to the extent the preamble is limiting, the ’127

accused products satisfy a “mobile device comprising: a memory; a processor in communication

with the memory and configured to execute instruction stored in the memory to:” As shown

below by the exemplary evidence, the ’127 accused products satisfy mobile devices comprising a

memory and a processor.




https://www.apple.com/iphone-xr/specs/


                                               -54-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 55 of 194 PageID #: 55




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/

       127.   Claim 33 of the ’127 patent recites “receive a selection from a user whether to

optimize traffic of a first application executing in a background of the mobile device.” The ’127

accused products satisfy this limitation. For example, the ’127 accused products allow, for

example, a user to disable background app refresh on an app-by-app basis as shown in the

exemplary screenshots below.




                                              -55-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 56 of 194 PageID #: 56




https://www.cnet.com/how-to/how-to-turn-off-background-app-refresh-in-ios-7/

       128.    Claim 33 of the ’127 patent recites “optimize background traffic of the first

application.” The ’127 accused products satisfy this limitation. For example, if the user disables

background refresh for an app, the ’127 accused products will not allow background traffic

which conserves network and mobile device resources.




                                              -56-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 57 of 194 PageID #: 57




https://www.cnet.com/how-to/how-to-turn-off-background-app-refresh-in-ios-7/




https://support.apple.com/en-us/HT202070

       129.   Claim 33 of the ’127 patent recites “receive a selection from a user whether to

enter a power save mode, where the power save mode is based on a battery level of the mobile

device.” The ’127 accused products satisfy this limitation. For example, the user selects

whether to enter low power mode when the battery is at 20%.




                                            -57-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 58 of 194 PageID #: 58




https://www.thefonestuff.com/blog/how-to-improve-iphone-x-battery-life/

       130.    Claim 33 of the ’127 patent recites “upon selection to enter the power save mode,

adjust a timing of activities of a second application executing in the background of the mobile

device to reduce usage of at least one resource of the mobile device.” The ’127 accused products

satisfy this limitation. For example, the ’127 accused products adjust a timing of email fetch and

background app refresh for other apps during low power mode.




https://support.apple.com/en-us/HT205234

       131.    Claim 33 of the ’127 patent recites “exit the power save mode wherein the power

save mode is exited based on a battery level or in response to the user directing the mobile device

                                               -58-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 59 of 194 PageID #: 59



to exit the power save mode.” The ’127 accused products satisfy this limitation. For example,

the ’127 accused products exit low power mode when the battery reaches 80% or when the user

turns it off.




https://support.apple.com/en-us/HT205234




                                            -59-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 60 of 194 PageID #: 60



       132.    Thus, as illustrated above, the ’127 accused products directly infringe one or more

claims of the ’127 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

this district and/or elsewhere in the United States, these devices and thus directly infringes the

’127 patent.

       133.    Apple indirectly infringes the ’127 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), including by inducing infringement by others, such as Apple’s customers and end-

users, in this district and elsewhere in the United States. For example, Apple’s customers and

end-users directly infringe through their use of the inventions claimed in the ’127 patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’127 accused products, and providing

instructions, documentation, and other information to customers and end-users suggesting they

use the ’127 accused products in an infringing manner, including in-store technical support,

online technical support, marketing, product manuals, advertisements, online documentation,

marketing materials, technical specifications, data sheets, web pages on its website (e.g.,

www.apple.com), press releases, user manuals, and trade shows (e.g., CES and Mobile World

Congress), including all of the Apple documentation cited above as exemplary evidence of

infringement. By way of example, Apple user manuals and documentation cited above instruct,

promote, and encourage the use of the accused products’ capability in an infringing manner,

including through the use of the low power mode. See, e.g., https://support.apple.com/en-

us/HT205234. As a result of Apple’s inducement, Apple’s customers and end-users use the

Apple products in the way Apple intends and directly infringe the ’127 patent. Apple performs

these affirmative acts with knowledge of the ’127 patent and with the intent, or willful blindness,




                                               -60-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 61 of 194 PageID #: 61



that the induced acts directly infringe the ’127 patent. Apple has had knowledge and notice of

the ’127 patent at least as of the filing of this complaint.

        134.    Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

                COUNT V: PATENT INFRINGEMENT OF THE ’056 PATENT

        135.    Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

        136.    Apple infringes (literally and/or under the Doctrine of Equivalents) the ’056

patent by making, using, offering for sale, selling, and/or importing into the United States

products and/or methods covered by one or more claims of the ’056 patent including at least the

’056 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’056 accused products.

        137.    For example and as shown below, the ’056 accused products infringe at least

claim 1 of the ’056 patent. For example, and to the extent the preamble is limiting, the ’056

accused products satisfy a “mobile device configured to optimize connections made by the

mobile device in a wireless network, the mobile device comprising: a memory; a radio; and a

processor, the mobile device configured to:” As shown below by the exemplary evidence, the

’056 accused products satisfy mobile devices configured to optimize connections made by a

mobile device in a wireless network, the mobile device comprising a memory, a radio, and a

processor.




                                                  -61-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 62 of 194 PageID #: 62



https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/




https://developer.apple.com/videos/wwdc/2013/ (“What’s New with Multitasking”)

       138.   Claim 1 of the ’056 patent recites “batch data from a first application and a

second application for transmission to a respective first application server and a second

application server over the wireless network.” The ’056 accused products satisfy this limitation.

For example, the ’056 accused devices are configured to batch data from a first application and a

second application for transmission to a respective first application server and a second


                                              -62-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 63 of 194 PageID #: 63



application server over a wireless network, as shown by the exemplary documentation and

developer conference presentations below.




https://developer.apple.com/videos/play/wwdc2013/204/




https://developer.apple.com/library/archive/documentation/iPhone/Conceptual/iPhoneOSProgra
mmingGuide/BackgroundExecution/BackgroundExecution.html#//apple_ref/doc/uid/TP4000707
2-CH4-SW56




                                            -63-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 64 of 194 PageID #: 64




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html

       139.    Claim 1 of the ’056 patent recites “wherein, the batched data from the first

application and the second application is batched while a backlight of the mobile device is off in

response to inactivity of the mobile device.” The ’056 accused products satisfy this limitation.

For example, in iOS devices, batched data from the first application and the second application,

is batched while a backlight of the mobile device is off in response to inactivity of the mobile

device. For example, background fetch operates when apps are in the background, including

when a backlight is off, as shown by the exemplary documentation below.




https://developer.apple.com/library/archive/documentation/iPhone/Conceptual/iPhoneOSProgra
mmingGuide/BackgroundExecution/BackgroundExecution.html#//apple_ref/doc/uid/TP4000707
2-CH4-SW5


                                              -64-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 65 of 194 PageID #: 65



       140.    Claim 1 of the ’056 patent recites “allow a first message from a remote server

distinct from the first application server and the second application server to be received while

the batched data from the first application and the second application is batched.” The ’056

accused products satisfy this limitation. For example, the ’056 accused products are configured

to allow a first message from a remote server distinct from the first application server and the

second application server to be received while the batched data from the first application and the

second application is batched, as shown by the exemplary documentation below. As illustrated

below, Apple’s Push Notification service (APNs) sends push notifications to iOS devices. It

does so using a server (related to for example the cloud below) distinct from an application’s

corresponding application server (related to for example the orange circle).




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




                                               -65-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 66 of 194 PageID #: 66




https://developer.apple.com/library/archive/documentation/iPhone/Conceptual/iPhoneOSProgra
mmingGuide/BackgroundExecution/BackgroundExecution.html#//apple_ref/doc/uid/TP4000707
2-CH4-SW56

       141.    Claim 1 of the ’056 patent recites “wherein the first message from the remote

server is directed to the first application and contains data from the first application server and is

associated with the mobile device and the first application.” The ’056 accused products satisfy

this limitation. For example, in the ’056 accused devices, the first message from the remote

server (related to APNs) is directed to the first application and contains data from the first

application server and is associated with the mobile device and the first application, as shown by

the exemplary documentation below.




                                                -66-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 67 of 194 PageID #: 67




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       142.    Claim 1 of the ’056 patent recites “transmit a second message associated with the

first application to the remote server or the first application server in response to receipt of the

first message from the remote server.” The ’056 accused products satisfy this limitation. For

example, the ’056 accused products are configured to transmit a second message associated with

the first application to the remote server or the first application server in response to receipt of

the first message from the remote server, as shown by the exemplary documentation below. For

example, the ’056 accused products are configured ot send data requests to their corresponding

application servers in response to some APNs message types, even when an application is in

background or suspended state, as shown by the exemplary documentation below.




                                               -67-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 68 of 194 PageID #: 68




https://developer.apple.com/library/archive/documentation/iPhone/Conceptual/iPhoneOSProgra
mmingGuide/BackgroundExecution/BackgroundExecution.html#//apple_ref/doc/uid/TP4000707
2-CH4-SW56

        143.    Claim 1 of the ’056 patent recites “transmit the batched data to the respective first

application server and the second application server over the wireless network while the

backlight of the mobile device remains off.” The ’056 accused products satisfy this limitation.

For example, the ’056 accused products are configured to transmit the batched data to the

respective first application server and the second application server over the wireless network

while the backlight of the mobile device remains off, as shown by the exemplary documentation

below. Background fetch requests occur when boths apps are in the background and also when

the backlight is off.




                                                -68-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 69 of 194 PageID #: 69




https://developer.apple.com/library/archive/documentation/iPhone/Conceptual/iPhoneOSProgra
mmingGuide/BackgroundExecution/BackgroundExecution.html#//apple_ref/doc/uid/TP4000707
2-CH4-SW5

       144.   Claim 1 of the ’056 patent recites “wherein the batching of data for the first

application and the second application can be enabled or disabled by a user of the mobile device

on an application-by-application basis.” The ’056 accused products satisfy this limitation. For

example, in the ’056 accused products, the batching of data for the first application and the

second application can be enabled or disabled by a user of the mobile device on an application-

by-application basis, as shown by the exemplary documentation below.




https://support.apple.com/en-us/HT202070

                                             -69-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 70 of 194 PageID #: 70




       145.    Thus, as illustrated above, the ’056 accused products directly infringe one or more

claims of the ’056 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

this district and/or elsewhere in the United States, these devices and thus directly infringes the

’056 patent.

       146.    Apple indirectly infringes the ’056 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), including by inducing infringement by others, such as Apple’s customers and end-

users, in this district and elsewhere in the United States. For example, Apple’s customers and

end-users directly infringe through their use of the inventions claimed in the ’056 patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’056 accused products, and providing

instructions, documentation, and other information to customers and end-users suggesting they

use the ’056 accused products in an infringing manner, including in-store technical support,

online technical support, marketing, product manuals, advertisements, online documentation,

marketing materials, technical specifications, data sheets, web pages on its website (e.g.,

www.apple.com), press releases, user manuals, and trade shows (e.g., CES and Mobile World

Congress), including all of the Apple documentation cited above as exemplary evidence of

infringement. By way of example, Apple user manuals and documentation cited above instruct,

promote, and encourage the use of the accused products’ capability in an infringing manner,

including through the use of Apple’s background app data fetching and background app refresh.

See,                      e.g.,                       https://support.apple.com/en-us/HT202070;

https://developer.apple.com/library/archive/documentation/iPhone/Conceptual/iPhoneOSProgra

mmingGuide/BackgroundExecution/BackgroundExecution.html#//apple_ref/doc/uid/TP4000707

2-CH4-SW56. As a result of Apple’s inducement, Apple’s customers and end-users use the


                                              -70-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 71 of 194 PageID #: 71



Apple products in the way Apple intends and directly infringe the ’056 patent. Apple performs

these affirmative acts with knowledge of the ’056 patent and with the intent, or willful blindness,

that the induced acts directly infringe the ’056 patent. Apple has had knowledge and notice of

the ’056 patent at least as of the filing of this complaint.

        147.     Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

                COUNT VI: PATENT INFRINGEMENT OF THE ’968 PATENT

        148.     Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

        149.     Apple infringes (literally and/or under the Doctrine of Equivalents) the ’968

patent by making, using, offering for sale, selling, and/or importing into the United States

products and/or methods covered by one or more claims of the ’968 patent including at least the

’968 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’968 accused products.

        150.     For example and as shown below, the ’968 accused products infringe at least

claim 1 of the ’968 patent. For example, and to the extent the preamble is limiting, the ’968

accused products satisfy a “server that manages transactions between first and second devices,

the server comprising: a communication interface; a processor communicatively coupled to the

communication interface; and a memory communicatively coupled to the processor, the memory

containing instructions executable by the processor whereby the server is operable to:” As

shown below by the exemplary evidence, the ’968 accused products that manage transactions

between first and second devices (e.g., iPhones, iPads, etc.) comprising a communication

interface, a memory, and a processor.



                                                  -71-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 72 of 194 PageID #: 72




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

       151.    Claim 1 of the ’968 patent recites “receive a first connection from a first device.”

The ’968 accused products satisfy this limitation. For example, the Apple server receives a

connections from a first device (e.g., iPhone, iPad, Mac, etc.), as shown in the exemplary

documentation below.




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

       152.    Claim 1 of the ’968 patent recites “authenticate the first device over a first

connection.” The ’968 accused products satisfy this limitation. For example, the Apple server

authenticates the first device over a first connection.




                                                 -72-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 73 of 194 PageID #: 73




****




https://support.apple.com/en-us/HT202303




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

default 20:40:27.554127 -0400 apsd     2019-03-16 20:40:27 -0400 apsd[85]: <APSCourier:
0x11bd0d530>: Sending filter message for: token type systemToken, token: <6dc220e2
a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587 fc444b14 e2e9c4b1>, enabled hashes {
  <307ce9d8 26877944 a0cda5fb 151965fe ad398f9f> = "com.spotify.client";
  <bb5ddb5d 1674248f 6a18c0b9 ec4fec0b a9477d60> = "com.apple.maps.icloud";
  <63a82ad5 e27b04a3 5cefda08 e3773f25 adf3b8d6> = "com.me.keyvalueservice";
  <0d77daf0 96ceb132 655f3a29 12118ce8 609026a3> = "us.parkmobile.ParkMobile";


                                           -73-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 74 of 194 PageID #: 74



  <fa3049fc 04e3afe0 752e2938 8f086616 16faac92> = "com.google.hangouts.voip";
  <a703ff59 e0d4dfe6 1fba112c 4f744c38 5fae93ce> = "com.facebook.Messenger.voip";
  <6e2f732d d6872e1f 58f193dd 18638d18 0b78c5a0> = "com.ubercab.UberEats";
  <a1d17919 7ab41a91 59e473b6 0c8ddcf9 4ed8e840> = "jp.naver.line";
  <e82aba2c 4933a627 094d2ed6 4f60f3f6 2e288afa> = "com.amtrak.rider";
  <e7e89581 8ca86c28 863dce40 2c5092b9 8ac35b20> = "com.skype.skype";
  <f9b12762 c0dcf6f0 da651a65<…>
default 20:40:27.554586 -0400 apsd     2019-03-16 20:40:27 -0400 apsd[85]: Stopped indexing
hashes at index 38 {token: <6dc220e2 a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587
fc444b14       e2e9c4b1>,      enabledHashes.count:    110,     ignoredHashes.count:     1,
opportunisticHashes.count: 95, pausedHashes.count: 0}

iPhone log captured March 16, 2019

       153.   Claim 1 of the ’968 patent recites “receive a first transaction from the first device

in response to user input at the first device, wherein the first connection is maintained

independently of the first transaction.” The ’968 accused products satisfy this limitation. The

Apple server receives a first transaction from a first device (e.g., iPhone, iPad, etc) and the

connection is maintained independently of the first transaction, as shown by the exemplary

documentation below.




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




                                              -74-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 75 of 194 PageID #: 75




****




https://support.apple.com/en-us/HT202303




https://www.quora.com/How-does-Apples-push-notification-service-work-with-iCloud

       154.   Claim 1 of the ’968 patent recites “generate a trigger for a second device based on

the first transaction from the first device, wherein the trigger is pushed to the second device.”

The ’968 accused products satisfy this limitation. For example, the Apple server generates a

trigger for a second device, and the trigger is pushed to the second device, as shown in the

exemplary documentation below.

                                              -75-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 76 of 194 PageID #: 76




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

       155.    Claim 1 of the ’968 patent recites “after the generation of the trigger for the

second device, receive a second connection from the second device while the first connection is

maintained.”   The ’968 accused products satisfy this limitation.      For example, after the

generation of the trigger for the second device, the Apple server receives a second connection

from the second iPhone while the first connection is still maintained, as shown by the exemplary



                                             -76-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 77 of 194 PageID #: 77



documentation below. The second connection is used for receiving new data, as shown in the

exemplary documentation below.




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

       156.   Claim 1 of the ’968 patent recites “authenticate the second device over the second

connection.” The ’968 accused products satisfy this limitation. For example, the Apple server

authenticates the second device.



                                             -77-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 78 of 194 PageID #: 78




****




https://support.apple.com/en-us/HT202303

       157.    Claim 1 of the ’968 patent recites “wherein the trigger notifies the second device

of new data from the first transaction to be received by the second device from the server for

display to a user.” The ’968 accused products satisfy this limitation. For example, the trigger

notifies the second device of new data from the first transaction to be received by the second

device from the server for display to a user.




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




                                                -78-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 79 of 194 PageID #: 79




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

       158.   Claim 1 of the ’968 patent recites “send a second transaction to the second device

using the second connection, wherein the second transaction contains the new data.” The ’968

accused products satisfy this limitation.    For example, the Apple server sends a second

transaction containing new data to the second device using the second connection.




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

       159.   Claim 1 of the ’968 patent recites “wherein the trigger is pushed over a

connection different from the second connection.”      The ’968 accused products satisfy this

limitation. For example, the trigger goes over a different connection from the connection the

new data goes over.



                                             -79-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 80 of 194 PageID #: 80




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

       160.   Claim 1 of the ’968 patent recites “wherein a third transaction is received by the

server in response to user input at the second device.” The ’968 accused products satisfy this

limitation. For example, the second device can send a third transaction to the Apple server, as

shown by the exemplary documentation below.




                                             -80-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 81 of 194 PageID #: 81




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




****




https://support.apple.com/en-us/HT202303

       161.    Thus, as illustrated above, the ’968 accused products directly infringe one or more

claims of the ’968 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

this district and/or elsewhere in the United States, these devices and thus directly infringes the

’968 patent.




                                              -81-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 82 of 194 PageID #: 82



       162.       Apple indirectly infringes the ’968 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), including by inducing infringement by others, such as Apple’s customers and end-

users, in this district and elsewhere in the United States. For example, Apple’s customers and

end-users directly infringe through their use of the inventions claimed in the ’968 patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’968 accused products, and providing

instructions, documentation, and other information to customers and end-users suggesting they

use the ’968 accused products in an infringing manner, including in-store technical support,

online technical support, marketing, product manuals, advertisements, online documentation,

marketing materials, technical specifications, data sheets, web pages on its website (e.g.,

www.apple.com), press releases, user manuals, and trade shows (e.g., CES and Mobile World

Congress), including all of the Apple documentation cited above as exemplary evidence of

infringement. By way of example, Apple user manuals and documentation cited above instruct,

promote, and encourage the use of the accused products’ capability in an infringing manner,

including     through       the   use     of     iCloud     and      iMessage.          See,     e.g.,

https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf.           As a result of Apple’s

inducement, Apple’s customers and end-users use the Apple products in the way Apple intends

and directly infringe the ’968 patent. Apple performs these affirmative acts with knowledge of

the ’968 patent and with the intent, or willful blindness, that the induced acts directly infringe the

’968 patent. Apple has had knowledge and notice of the ’968 patent at least as of the filing of

this complaint.

       163.       Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.



                                                -82-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 83 of 194 PageID #: 83



                COUNT VII: PATENT INFRINGEMENT OF THE ’557 PATENT

       164.      Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

       165.      Apple infringes (literally and/or under the Doctrine of Equivalents) the ’557

patent by making, using, offering for sale, selling, and/or importing into the United States

products and/or methods covered by one or more claims of the ’557 patent including at least the

’557 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’557 accused products.

       166.      For example and as shown below, the ’557 accused products infringe at least

claim 14 of the ’557 patent. For example, and to the extent the preamble is limiting, the ’557

accused products satisfy a “mobile device comprising: a memory and a processor; a network

interface operable to: connecting to a WIFI network and a cellular network:” As shown below

by the exemplary evidence, the ’557 accused products are mobile devices comprising a network

interface to connect to a WIFI network and a cellular network, a memory, and a processor.




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/




                                               -83-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 84 of 194 PageID #: 84




https://www.apple.com/iphone-xr/specs/




https://support.apple.com/en-us/HT205296

       167.   Claim 14 of the ’557 patent recites “displaying an indication of availability of the

WIFI network and the cellular network.” The ’557 accused products satisfy this limitation. For

example, the ’557 accused products display indications of the availability of Wi-Fi and the

cellular network, as shown by the exemplary documentation below.




                                              -84-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 85 of 194 PageID #: 85




https://support.apple.com/en-us/HT205296




https://developer.apple.com/videos/play/wwdc2015/719/




https://support.apple.com/en-us/HT203124




                                           -85-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 86 of 194 PageID #: 86




https://support.apple.com/en-us/HT202639

       168.   Claim 14 of the ’557 patent recites “accessing data through the WIFI network in

response to an application request from an application executing on a mobile device.” The ’557

accused products satisfy this limitation. For example, the ’557 accused products access data

through the Wi-Fi network in response to an application request from an application executing

on a mobile device, as shown by the exemplary documentation below.




https://support.apple.com/en-us/HT205296



                                            -86-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 87 of 194 PageID #: 87



       169.    Claim 14 of the ’557 patent recites “detecting a first condition indicative of a

quality of the WIFI network.” The ’557 accused products satisfy this limitation. For example,

the ’557 accused products detect a first condition indicative of a quality of the WIFI network, as

shown by the exemplary documentation below.




https://www.att.com/devicehowto/tutorial.html#!/stepbystep/id/stepbystep_KM1263746?make=
Apple&model=iPhoneSE&gsi=03qouh




https://www.express.co.uk/life-style/science-technology/832962/iOS-11-Release-Date-UK-Wi-
Fi-Connection




https://www.idownloadblog.com/2015/09/16/how-to-wi-fi-assist-ios-9/

                                              -87-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 88 of 194 PageID #: 88




       170.   Claim 14 of the ’557 patent recites “detecting in response to a subsequent

application request and before or at a time of receiving a response to the subsequent application

request, a second condition indicative of a time responsiveness of the WIFI network.” The ’557

accused products satisfy this limitation. For example, the ’557 accused products detect in

response to a subsequent application request and before or at a time of receiving a response to

the subsequent application request, a second condition indicative of a time responsiveness of a

WIFI network, as shown by the exemplary documentation below.




https://developer.apple.com/videos/play/wwdc2015/719/




https://developer.apple.com/videos/play/wwdc2015/719/

                                              -88-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 89 of 194 PageID #: 89




https://developer.apple.com/videos/play/wwdc2015/719/

       171.    Claim 14 of the ’557 patent recites “evaluating user settings, wherein the user

settings include a roaming rule, a connectivity rule, and an application profile of the application.”

The ’557 accused products satisfy this limitation. The ’557 accused products evaluate user

settings, wherein the user settings include a roaming rule, a connectivity rule, and an application

profile of the application, as shown by the exemplary documentation and screenshots below.




                                                -89-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 90 of 194 PageID #: 90




https://www.forbes.com/sites/amitchowdhry/2017/03/24/iphone-tips/#1a70c010316e




                                          -90-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 91 of 194 PageID #: 91




https://support.apple.com/en-us/HT205296

       172.    Claim 14 of the ’557 patent recites “in response to detecting the first condition

and the second condition and evaluating the user settings, determining a time responsiveness of

the cellular network.” The ’557 accused products satisfy this limitation. In response to detecting

the first condition and evaluating the user settings, the ’557 accused products determine a time

responsiveness of the cellular network, as shown by the exemplary documentation below.




https://developer.apple.com/videos/play/wwdc2015/719/




https://developer.apple.com/videos/play/wwdc2015/719/


                                              -91-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 92 of 194 PageID #: 92




https://developer.apple.com/videos/play/wwdc2015/719/




https://www.quora.com/How-does-Wi-Fi-Assist-work-on-iOS-9

       173.   Claim 14 of the ’557 patent recites “based on the detected first condition and

detected second condition, the evaluated user settings, the time responsiveness of the cellular

network, and the application executing on the mobile device, sending the subsequent application

request through the cellular network in response to the subsequent application request executing

on the mobile device.” The ’557 accused products satisfy this limitation. For example, the ’557

accused products switch from Wi-Fi to cellular using Wi-Fi Assist. Based on the detected first

condition and detected second condition, the evaluated user settings, the time responsiveness of

the cellular network, and the application executing on the mobile device, the ’557 accused

products send the subsequent application request through the cellular network in response to the

subsequent application request executing on the mobile device, as shown by the exemplary

documentation below.



                                             -92-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 93 of 194 PageID #: 93




https://developer.apple.com/videos/play/wwdc2015/719/




https://developer.apple.com/videos/play/wwdc2015/719/




https://developer.apple.com/videos/play/wwdc2015/719/




                                           -93-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 94 of 194 PageID #: 94



https://www.quora.com/How-does-Wi-Fi-Assist-work-on-iOS-9




https://support.apple.com/en-us/HT205296

       174.    Thus, as illustrated above, the ’557 accused products directly infringe one or more

claims of the ’557 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

this district and/or elsewhere in the United States, these devices and thus directly infringes the

’557 patent.

       175.    Apple indirectly infringes the ’557 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), including by inducing infringement by others, such as Apple’s customers and end-

users, in this district and elsewhere in the United States. For example, Apple’s customers and

end-users directly infringe through their use of the inventions claimed in the ’557 patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’557 accused products, and providing

instructions, documentation, and other information to customers and end-users suggesting they

use the ’557 accused products in an infringing manner, including in-store technical support,

online technical support, marketing, product manuals, advertisements, online documentation,

marketing materials, technical specifications, data sheets, web pages on its website (e.g.,

www.apple.com), press releases, user manuals, and trade shows (e.g., CES and Mobile World

Congress), including all of the Apple documentation cited above as exemplary evidence of

infringement. By way of example, Apple user manuals and documentation cited above instruct,

promote, and encourage the use of the accused products’ capability in an infringing manner,

                                              -94-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 95 of 194 PageID #: 95



including through the use of Wi-Fi Assist.             https://support.apple.com/en-us/HT205296;

https://developer.apple.com/videos/play/wwdc2015/719/. As a result of Apple’s inducement,

Apple’s customers and end-users use the Apple products in the way Apple intends and directly

infringe the ’557 patent. Apple performs these affirmative acts with knowledge of the ’557

patent and with the intent, or willful blindness, that the induced acts directly infringe the ’557

patent. Apple has had knowledge and notice of the ’557 patent at least as of the filing of this

complaint.

       176.     Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

              COUNT VIII: PATENT INFRINGEMENT OF THE ’476 PATENT

       177.     Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

       178.     Apple infringes (literally and/or under the Doctrine of Equivalents) the ’476

patent by making, using, offering for sale, selling, and/or importing into the United States

products and/or methods covered by one or more claims of the ’476 patent including at least the

’476 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’476 accused products.

       179.     For example and as shown below, the ’476 accused products infringe at least

claims 23 and 33 of the ’476 patent. For example, per claim 23, to the extent the preamble is

limiting, Apple’s server satisfies a “server for processing a transaction, the server having a

processor configured to:” As shown below by the exemplary evidence, Apple’s server processes

a transaction between a first computer, such as an iPhone, iPad, or mac, and a second computer,




                                               -95-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 96 of 194 PageID #: 96



such as a provider or another iPhone, iPad, or mac, as shown by the exemplary documentation

below.




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

         180.   Claim 23 of the ’476 patent recites “receive a username and a password from a

first computer; authenticate the username and the password with a user database;” Apple’s

server satisfies this limitation. Apple’s server receives a username and a password from a first




                                             -96-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 97 of 194 PageID #: 97



computer, such as an Apple iPhone, iPad, or mac, and authenticate the username and the

password with a user database, as shown by the exemplary documentation below.




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

default 20:40:27.554127 -0400 apsd       2019-03-16 20:40:27 -0400 apsd[85]: <APSCourier:
0x11bd0d530>: Sending filter message for: token type systemToken, token: <6dc220e2
a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587 fc444b14 e2e9c4b1>, enabled hashes {
  <307ce9d8 26877944 a0cda5fb 151965fe ad398f9f> = "com.spotify.client";
  <bb5ddb5d 1674248f 6a18c0b9 ec4fec0b a9477d60> = "com.apple.maps.icloud";
  <63a82ad5 e27b04a3 5cefda08 e3773f25 adf3b8d6> = "com.me.keyvalueservice";
  <0d77daf0 96ceb132 655f3a29 12118ce8 609026a3> = "us.parkmobile.ParkMobile";
  <fa3049fc 04e3afe0 752e2938 8f086616 16faac92> = "com.google.hangouts.voip";
  <a703ff59 e0d4dfe6 1fba112c 4f744c38 5fae93ce> = "com.facebook.Messenger.voip";
  <6e2f732d d6872e1f 58f193dd 18638d18 0b78c5a0> = "com.ubercab.UberEats";
  <a1d17919 7ab41a91 59e473b6 0c8ddcf9 4ed8e840> = "jp.naver.line";
  <e82aba2c 4933a627 094d2ed6 4f60f3f6 2e288afa> = "com.amtrak.rider";
  <e7e89581 8ca86c28 863dce40 2c5092b9 8ac35b20> = "com.skype.skype";
  <f9b12762 c0dcf6f0 da651a65<…>
default 20:40:27.554586 -0400 apsd     2019-03-16 20:40:27 -0400 apsd[85]: Stopped indexing
hashes at index 38 {token: <6dc220e2 a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587
fc444b14       e2e9c4b1>,      enabledHashes.count:    110,     ignoredHashes.count:     1,
opportunisticHashes.count: 95, pausedHashes.count: 0}

iPhone log captured March 16, 2019




https://support.apple.com/en-us/HT204316

                                            -97-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 98 of 194 PageID #: 98




       181.   Claim 23 of the ’476 patent recites “issue a token for the first computer after

authenticating the username and the password, wherein a first point-to-point security association

is negotiated with the first computer and a second point-to-point security association is

negotiated with a second computer.” Apple’s server satisfies this limitation. Apple’s server

issues a token for a first computer after authenticating the username and the password. A first

point-to-point security association is negotiated with the first computer and a second point-to-

point security association is negotiated with a second computer, as shown by the exemplary

documentation below.




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




                                              -98-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 99 of 194 PageID #: 99




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




https://developer.apple.com/videos/wwdc2016/




                                           -99-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 100 of 194 PageID #: 100




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

       182.   Claim 23 of the ’476 patent recites “receive a transaction message from the

second computer, the transaction message comprising control data and payload data, wherein the

control data includes information that provides authentication of a source of the transaction and

transaction routing information, wherein the information includes the token.” Apple’s server

satisfies this limitation. Apple’s server receives a transaction message from a second computer,

such as a provider, which comprises control data and payload data, wherein the control data

includes information that provides authentication of the transaction and transaction routing

information, wherein the information includes the token, as shown by the exemplary

documentation below.




                                             -100-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 101 of 194 PageID #: 101




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

       183.   Claim 23 of the ’476 patent recites “transmit the payload data to the first

computer based on the transaction routing information.” Apple’s server satisfies this limitation.

Apple’s server transmits payload data to the first computer based on the transaction routing

information, as shown by the exemplary documentation below.




                                             -101-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 102 of 194 PageID #: 102




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

       184.    Claim 33 of the ’476 patent recites a “first computer having a processor

configured to:” To the extent the preamble is limiting, the ’476 accused products (e.g., iPhones,

iPads, and macs) satisfy a first computer having a processor.




https://www.apple.com/iphone-xr/specs/


                                              -102-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 103 of 194 PageID #: 103




https://www.apple.com/iphone-xr/specs/

        185.    Claim 33 of the ’476 patent recites “encrypt first data of a first data path in a

transaction using a first security association, wherein the first data path is through an

intermediary server that provides connectivity between the first computer and a second

computer, and wherein the first security association is not known to the intermediary server.”

The ’476 accused products satisfy this limitation. The ’476 accused products encrypt first data

of a first data path in a transaction using a first security association, wherein the first data path is

through an intermediary server that provides connectivity between the first computer and a

second computer, and wherein the first security association is not known to the intermediary

server, as shown in the exemplary documentation below.




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf


                                                 -103-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 104 of 194 PageID #: 104




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

        186.   Claim 33 of the ’476 patent recites “wherein the transaction comprises a

transaction message that includes control data and payload data.” The ’476 accused products

satisfy this limitation. For example, the ’476 accused products send control data and payload

data.




                                           -104-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 105 of 194 PageID #: 105




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

       187.   Claim 33 of the ’476 patent recites “transmit the control data to the intermediary

server, wherein the control data includes a token associated with the intermediary server and the


                                             -105-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 106 of 194 PageID #: 106



token provides transaction routing information.”      The ’476 accused products satisfy this

limitation. For example,the ’476 accused products transmit control data to the intermediary

server, wherein the control data includes a token associated with the intermediary server and the

token provides transaction routing information, as shown by the exemplary documentation

below.




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




….



                                             -106-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 107 of 194 PageID #: 107




https://blog.quarkslab.com/imessage-privacy.html

       188.   Claim 33 of the ’476 patent recites “encrypt second data of a second data path

using a second security association, wherein the second data path is distinct from the

intermediary server.” The ’476 accused products satisfy this limitation. The ’476 accused

products encrypt second data of a second data path using a second security association, and send

the second data through a second data path distinct from the intermediary server, as shown by the

exemplary documentation below.




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




                                             -107-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 108 of 194 PageID #: 108



       189.    Thus, as illustrated above, the ’476 accused products directly infringe one or more

claims of the ’476 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

this district and/or elsewhere in the United States, these devices and thus directly infringes the

’476 patent.

       190.    Apple indirectly infringes the ’476 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), by inducing infringement by others, such as Apple’s customers and end-users, in

this district and elsewhere in the United States. For example, Apple’s customers and end-users

directly infringe through their use of the inventions claimed in the ’476 patent. Apple induces

this direct infringement through its affirmative acts of manufacturing, selling, distributing, and/or

otherwise making available the ’476 accused products, and providing instructions,

documentation, and other information to customers and end-users suggesting they use the ’476

accused products in an infringing manner, including in-store technical support, online technical

support, marketing, product manuals, advertisements, online documentation, marketing

materials, technical specifications, data sheets, web pages on its website (e.g., www.apple.com),

press releases, user manuals, and trade shows (e.g., CES and Mobile World Congress), including

all of the Apple documentation cited above as exemplary evidence of infringement. By way of

example, Apple user manuals and documentation cited above instruct, promote, and encourage

the use of the accused products’ capability in an infringing manner, including through the use of

Apple’s           Push            Notification            service           and           iMessage.

https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem

oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1;

https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf.         As a result of Apple’s

inducement, Apple’s customers and end-users use the Apple products in the way Apple intends



                                                 -108-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 109 of 194 PageID #: 109



and directly infringe the ’476 patent. Apple performs these affirmative acts with knowledge of

the ’476 patent and with the intent, or willful blindness, that the induced acts directly infringe the

’476 patent. Apple has had knowledge and notice of the ’476 patent at least as of the filing of

this complaint.

       191.       Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

                COUNT IX: PATENT INFRINGEMENT OF THE ’986 PATENT

       192.       Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

       193.       Apple infringes (literally and/or under the Doctrine of Equivalents) the ’986

patent by making, using, offering for sale, selling, and/or importing into the United States

products and/or methods covered by one or more claims of the ’986 patent including at least the

’986 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’986 accused products.

       194.       For example and as shown below, the ’986 accused products infringe at least

claim 1 of the ’986 patent. For example, per claim 1, to the extent the preamble is limiting, the

’986 accused products satisfy a “first device configured for communicating with a second device

associated with the same user, the first device comprising: a memory; a processor configured

for:” As shown below by the exemplary evidence, the ’986 accused products, comprise a

processor and a memory and a given user’s Apple device (“first device”) is configured to

communicate with a user’s other Apple devices (“second device”) using, for example, Apple

Handoff and Universal Clipboard.




                                                -109-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 110 of 194 PageID #: 110




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/




https://support.apple.com/en-us/HT209455




                                           -110-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 111 of 194 PageID #: 111




https://support.apple.com/en-us/HT209460




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

       195.   Claim 1 of the ’986 patent recites “authenticating the first device of a user.” The

’986 accused products satisfy this limitation. For example, the ’986 accused products with

Apple’s Handoff and Universal Clipboard features require a device to be authenticated using

Apple ID, as shown by the exemplary documentation below.


                                             -111-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 112 of 194 PageID #: 112




https://support.apple.com/en-us/HT209455



https://support.apple.com/en-us/HT209460

         196.   Claim 1 of the ’986 patent recites “accessing content in response to a selection at

an application at the first device.” The ’986 accused products satisfy this limitation. For

example, a user accesses content (e.g., Mail, Maps, Safari, Reminders, Calendar, Contacts,

Pages, Numbers, or Keynote apps) on the first device, as shown by the exemplary documentation

below.




https://support.apple.com/en-us/HT209455

         197.   Claim 1 of the ’986 patent recites “transmitting a representation of the accessed

content to an application at a second device associated with the user, wherein the second device

is authenticated over a mobile network.” The ’986 accused products satisfy this limitation. For

example, the ’986 accused products with Apple’s Handoff and Universal Clipboard features

transmit a representation of the content to an application at a second device. The second device

must be authenticated using the same Apple ID as the first device, as shown by the exemplary

documentation below.




                                               -112-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 113 of 194 PageID #: 113




https://www.imore.com/how-apple-keeps-your-handoff-data-secure

       198.   Claim 1 of the ’986 patent recites “wherein the content is transmitted to the

second device in response to a selection at the second device, wherein the selection identifies

accessed content at the first device to be transmitted.” The ’986 accused products satisfy this

limitation. For example, Apple’s Handoff and Universal Clipboard features transmit the content

to the second device in response to a user selection at the second Apple device, as shown by the

exemplary documentation below.




                                             -113-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 114 of 194 PageID #: 114




https://support.apple.com/en-us/HT209455




https://support.apple.com/en-us/HT209460

       199.   Claim 1 of the ’986 patent recites “wherein subsequent to the second device

authenticating over the mobile network, the second device is authenticated with the first device

before the content is transmitted.” The ’986 accused products satisfy this limitation. For

example, the second Apple device must be authenticated with the first Apple device before the

content is transmitted, as shown by the exemplary documentation below.




                                             -114-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 115 of 194 PageID #: 115




***




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

       200.   Claim 1 of the ’986 patent recites “wherein the application at the first device and

the application at the second device are branded by a same entity.” The ’986 accused products

satisfy this limitation. For example, the ’986 accused products with Apple’s Handoff and

Universal Clipboard features are used with Apple-branded apps (e.g., Mail, Maps, Safari,

Reminders, Calendar, Contacts, Pages, Numbers, Keynote).




https://support.apple.com/en-us/HT209455

                                             -115-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 116 of 194 PageID #: 116




       201.    Claim 1 of the ’986 patent recites “wherein the same entity is other than a

provider that operates the mobile network.” The ’986 accused products satisfy this limitation.

For example, the mobile cellular network (e.g., AT&T, Verizon, etc.) is not Apple-branded, as

shown by the exemplary documentation below.




https://www.verizonwireless.com/support/iphone-faqs/




https://www.att.com/devicehowto/tutorial.html#!/stepbystep/id/stepbystep_KM1273413?make=
Apple&model=iPhoneXR&gsi=3xf9xt

       202.    Thus, as illustrated above, the ’986 accused products directly infringe one or more

claims of the ’986 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

this district and/or elsewhere in the United States, these devices and thus directly infringes the

’986 patent.

       203.    Apple indirectly infringes the ’986 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), including by inducing infringement by others, such as Apple’s customers and end-



                                              -116-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 117 of 194 PageID #: 117



users, in this district and elsewhere in the United States. For example, Apple’s customers and

end-users directly infringe through their use of the inventions claimed in the ’986 patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’986 accused products, and providing

instructions, documentation, and other information to customers and end-users suggesting they

use the ’986 accused products in an infringing manner, including in-store technical support,

online technical support, marketing, product manuals, advertisements, online documentation,

marketing materials, technical specifications, data sheets, web pages on its website (e.g.,

www.apple.com), press releases, user manuals, and trade shows (e.g., CES and Mobile World

Congress), including all of the Apple documentation cited above as exemplary evidence of

infringement. By way of example, Apple user manuals and documentation cited above instruct,

promote, and encourage the use of the accused products’ capability in an infringing manner,

including through the use Apple’s Handoff and Universal Clipboard features.               See, e.g.,

https://support.apple.com/en-us/HT209455;

https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf;

https://support.apple.com/en-us/HT209460.       As a result of Apple’s inducement, Apple’s

customers and end-users use the Apple products in the way Apple intends and directly infringe

the ’986 patent. Apple performs these affirmative acts with knowledge of the ’986 patent and

with the intent, or willful blindness, that the induced acts directly infringe the ’986 patent. Apple

has had knowledge and notice of the ’986 patent at least as of the filing of this complaint.

       204.    Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.




                                               -117-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 118 of 194 PageID #: 118



                COUNT X: PATENT INFRINGEMENT OF THE ’176 PATENT

       205.     Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

       206.     Apple infringes (literally and/or under the Doctrine of Equivalents) the ’176

patent by making, using, offering for sale, selling, and/or importing into the United States

products and/or methods covered by one or more claims of the ’176 patent including at least the

’176 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’176 accused products.

       207.     For example and as shown below, the ’176 accused products infringe at least

claim 1 of the ’176 patent. To the extent the preamble is limiting, the ’176 accused products

satisfy a “server for providing access to one or more data stores, comprising: a memory and a

processor, the server communicatively coupled to a network and the one or more data stores,

wherein the server is configured to:” As shown below by the exemplary evidence, the ’176

accused products include an Apple server that provides access to one or more data stores, for

example, data stores relating to app providers.




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html

                                              -118-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 119 of 194 PageID #: 119




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       208.    Claim 1 of the ’176 patent recites “send a first identifier to a client device upon

the client device communicating with the server for the client device to present the first identifier

in a subsequent connection with the server.” The ’176 accused products include this feature. For

example, Apple’s server sends a first identifier for a client device upon the client device

communicating with the server for the client device to present the first identifier in a subsequent

connection with the server, as shown in the exemplary documentation and iPhone logs below.




                                               -119-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 120 of 194 PageID #: 120




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




https://stackoverflow.com/questions/6652242/does-the-apns-device-token-ever-change-once-
created

default     12:32:08.827534 -0400          apsd      2019-03-25 12:32:08 -0400 apsd[85]:
<APSCourier: 0x11bd0d530>: Connected to courier 36-courier.push.apple.com (17.249.76.5)
connection:      <APSCourierConnection:     0x11bd21f70>    usingPackedFormat      YES
secureHandshakeEnabled YES onInterface: NonCellular
default     12:32:08.827619 -0400          apsd      2019-03-25 12:32:08 -0400 apsd[85]:
copyTokenForDomain push.apple.com (null)
default     12:32:08.832767 -0400          apsd      2019-03-25 12:32:08 -0400 apsd[85]:
copyTokenForDomain push.apple.com (null)
default     12:32:08.838639 -0400          apsd      2019-03-25 12:32:08 -0400 apsd[85]:
copyTokenForDomain push.apple.com (null)
default     12:32:08.839255 -0400          apsd      2019-03-25 12:32:08 -0400 apsd[85]:
<APSCourier: 0x11bd0d530> Sending presence message for deviceToken with token YES on
interface: NonCellular tokenName: systemToken

iPhone log, captured March 25, 2019

default 12:32:09.008560 -0400           apsd       2019-03-25 12:32:08 -0400 apsd[85]:
<APSCourier: 0x11bd0d530>: Sending filter message for: token type systemToken, token:


                                           -120-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 121 of 194 PageID #: 121



<6dc220e2 a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587 fc444b14 e2e9c4b1>, enabled
hashes {
  <2038739c     2e580f36       13e5e2ed   cdb6511f  610988d0>     =     "com.apple.icloud-
container.com.apple.willowd";
  <61b1ed7e 04116ffc a2b48ccf fa9111a9 f4cb772a> = "com.tencent.xin.voip";
  <e2225610     d1b716ac       87094ad0    2abd95cb  727975fb>    =     "com.apple.icloud-
container.com.apple.cloudpaird";
  <f690f1b3 413e1123 a4e624b5 36e6ddba 55d6b567> = "com.google.GVDialer.voip";
  <3218784d 5fe3f32e 93cfaa9d 8cf6f6cf 39e6d522> = "com.vzw.pushnotification";
  <ed7660ad 372f623f be99baa4 9ea5b97f d98195b2> = "com.spothero.spothero.voip";
  <94a9e606 83653fdd e5192867 3963d5a0 fca0e8c9> = "ph.telegra.Telegraph.voip";
  <efd8f204     92ab0112       9eef9fb0   a834cecf  23d8143c>     =     "com.apple.icloud-
container.com.apple.accessibility.heard";
  <7496b146 4c8a18ec b9c487fa 8923aa36 8a0bde4f> = "com.mastercard.tokenizati<…>

iPhone log, captured March 25, 2019

default    16:23:20.453553 -0400        apsd       2019-03-25 16:23:19 -0400 apsd[87]:
<APSCourier: 0x10021a020>: Stream processing: complete yes, invalid no, length parsed 60,
parameters {
  APSProtocolAppTokenGenerateResponse = 0;
  APSProtocolAppTokenGenerateResponseToken = <f8474454 9fcb9c9f ed0185d9 375577f1
a84291b4 c2f47759 6753f645 5f6744fa>;
  APSProtocolAppTokenGenerateResponseTopicHash = <3218784d 5fe3f32e 93cfaa9d
8cf6f6cf 39e6d522>;
  APSProtocolCommand = 18;

iPhone log, captured March 25, 2019

default    12:32:09.008560 -0400           apsd      2019-03-25 12:32:08 -0400 apsd[85]:
<APSCourier: 0x11bd0d530>: Sending filter message for: token type systemToken, token:
<6dc220e2 a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587 fc444b14 e2e9c4b1>, enabled
hashes {
  <2038739c      2e580f36     13e5e2ed  cdb6511f    610988d0>     =     "com.apple.icloud-
container.com.apple.willowd";
  <61b1ed7e 04116ffc a2b48ccf fa9111a9 f4cb772a> = "com.tencent.xin.voip";
  <e2225610      d1b716ac     87094ad0   2abd95cb   727975fb>     =     "com.apple.icloud-
container.com.apple.cloudpaird";
  <f690f1b3 413e1123 a4e624b5 36e6ddba 55d6b567> = "com.google.GVDialer.voip";
  <3218784d 5fe3f32e 93cfaa9d 8cf6f6cf 39e6d522> = "com.vzw.pushnotification";

iPhone log, captured March 25, 2019

       209.    Claim 1 of the ’176 patent recites “receive registration information for a data store

from the client device, wherein a second identifier is generated and associated with the data store


                                              -121-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 122 of 194 PageID #: 122



and the registration information, wherein the second identifier is send to the client device.” The

’176 accused products include this feature. The ’176 accused products receive registration

information for a data store from the client device, wherein a second identifier is generated and

associated with the data store and the registration information, wherein the second identifier is

sent to the client device, as shown in the exemplary documentation below.




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




                                              -122-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 123 of 194 PageID #: 123



https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       210.    Claim 1 of the ’176 patent recites “receive, via the subsequent connection with the

client device, a request for the client device to receive information from the data store, wherein

the subsequent connection includes the first identifier.” The ’176 accused products satisfy this

limitation. The ’176 accused products receive a subsequent connection to receive data from the

data store, wherein the subsequent connection includes the first identifier, as shown in the

exemplary documentation below, as well as the iPhone logs cited above for the “send a first

identifier…” limitation.




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




                                              -123-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 124 of 194 PageID #: 124



https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       211.    Claim 1 of the ’176 patent recites “configure a service to receive data from the

data store on behalf of the client device, wherein the service is based on the second identifier.”

The ’176 accused products include this feature. The ’176 accused products configure a service

to receive data from the data store on behalf of the client device, wherein the service is based on

the second identifier. For example, the Apple server configures a service to receive data from

the data store on behalf of the client device, wherein the service is based on the second identifier,

as shown in the exemplary documentation below.




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       212.    Claim 1 of the ’176 patent recites “receive a first message indicative of new

information at the data store.” The ’176 accused products include this feature. The ’176 accused

products receives a first message indicative of new information at the data store, as shown in the

exemplary documentation below.




                                               -124-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 125 of 194 PageID #: 125




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/CreatingtheNotificationPayload.html#//apple_ref/doc/uid/TP40008194-
CH10-SW1

       213.   Claim 1 of the ’176 patent recites “transmit a second message to the client device

in response to receipt of the first message.” The ’176 accused products satisfy this limitation.

                                             -125-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 126 of 194 PageID #: 126



The ’176 accused products transmit a second message to the client device in response to receipt

of the first message. For example, the Apple server transmits a second message to the client

device in response to receipt of the first message.




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/CreatingtheNotificationPayload.html#//apple_ref/doc/uid/TP40008194-
CH10-SW1

       214.    Claim 1 of the ’176 patent recites “wherein additional information associated with

the first message is sent from the data store to the client device upon receipt of the second

message by the client device.” The ’176 accused products satisfy this limitation. For example,

additional information associated with the first message is sent from the data store to the client

device upon receipt of the second message by the client device, as shown by the exemplary

documentation below.

                                               -126-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 127 of 194 PageID #: 127




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/CreatingtheNotificationPayload.html#//apple_ref/doc/uid/TP40008194-
CH10-SW1

       215.    Thus, as illustrated above, the ’176 accused products directly infringe one or more

claims of the ’176 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

this district and/or elsewhere in the United States, these devices and thus directly infringes the

’176 patent.

       216.    Apple indirectly infringes the ’176 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), including by inducing infringement by others, such as Apple’s customers and end-

users, in this district and elsewhere in the United States. For example, Apple’s customers and

end-users directly infringe through their use of the inventions claimed in the ’176 patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’176 accused products, and providing

instructions, documentation, and other information to customers and end-users suggesting they

use the ’176 accused products in an infringing manner, including in-store technical support,

online technical support, marketing, product manuals, advertisements, online documentation,

marketing materials, technical specifications, data sheets, web pages on its website (e.g.,

www.apple.com), press releases, user manuals, and trade shows (e.g., CES and Mobile World

Congress), including all of the Apple documentation cited above as exemplary evidence of

infringement. By way of example, Apple user manuals and documentation cited above instruct,

promote, and encourage the use of the accused products’ capability in an infringing manner,


                                              -127-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 128 of 194 PageID #: 128



including       through    the        use   of   Apple’s    APN       service.      See,    e.g.,

https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem

oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1;

https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem

oteNotificationsPG/CreatingtheNotificationPayload.html#//apple_ref/doc/uid/TP40008194-

CH10-SW1; https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf. As a result of

Apple’s inducement, Apple’s customers and end-users use the Apple products in the way Apple

intends and directly infringe the ’176 patent.       Apple performs these affirmative acts with

knowledge of the ’176 patent and with the intent, or willful blindness, that the induced acts

directly infringe the ’176 patent. Apple has had knowledge and notice of the ’176 patent at least

as of the filing of this complaint.

        217.     Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

                COUNT XI: PATENT INFRINGEMENT OF THE ’619 PATENT

        218.     Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

        219.     Apple infringes (literally and/or under the Doctrine of Equivalents) the ’619

patent by making, using, offering for sale, selling, and/or importing into the United States

products and/or methods covered by one or more claims of the ’619 patent including at least the

’619 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’619 accused products.

        220.     For example and as shown below, the ’619 accused products infringe at least

claim 22 of the ’619 patent. For example, per claim 22, to the extent the preamble is limiting,



                                                 -128-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 129 of 194 PageID #: 129



the ’619 accused products satisfy a “device comprising: a radio; a processor and memory

containing instructions executable by the processor whereby the device is operable to:” As

shown below by the exemplary evidence, the ’619 accused products, comprise a radio, a

processor, and a memory, as shown by the exemplary documentation below. ’619 accused

products are configured to exchange information with, for example, Apple Watches.




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/




                                            -129-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 130 of 194 PageID #: 130




https://support.apple.com/en-us/HT204505

       221.   Claim 22 of the ’619 patent recites “optically receive information including a

displayed service activation code from a remote device.” The ’619 accused products satisfy this

limitation. For example, the ’619 accused products optically receives a service activation code

from a remote device, such as for example an Apple Watch, as shown by the exemplary

documentation below.




https://support.apple.com/en-us/HT204505

       222.   Claim 22 of the ’619 patent recites “register the remote device for access to a

messaging account using the service activation code.” The ’619 accused products satisfy this




                                            -130-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 131 of 194 PageID #: 131



limitation. The ’619 accused products register, for example an Apple Watch, for access to for

example text messages and/or email, as shown by the exemplary documentation below.




https://support.apple.com/en-us/HT205783




https://support.apple.com/guide/watch/read-mail-apddca457a4f/watchos

       223.   Claim 22 of the ’619 patent recites “receive a message for the messaging

account.” The ’619 accused products satisfy this limitation. For example, the ’619 accused

products receive a message for the messaging account, as shown by the exemplary

documentation below.




https://support.apple.com/en-us/HT205783



                                           -131-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 132 of 194 PageID #: 132




https://support.apple.com/guide/watch/read-mail-apddca457a4f/watchos




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




https://support.apple.com/guide/watch/manage-mail-apd29461a7b7/watchos

       224.   Claim 22 of the ’619 patent recites “encrypt the message using an encryption key;

and send the message to the remote device.” The ’619 accused products satisfy this limitation.

For example, the ’619 accused products, encrypt the message and send them to the remote

device, such as for example an Apple Watch.




                                              -132-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 133 of 194 PageID #: 133




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf

       225.   Claim 22 of the ’619 patent recites “wherein the device is authenticated to access

the messaging account.” The ’619 accused products satisfy this limitation. For example, the

device is authenticated to access the messaging account, as shown by the exemplary

documentation below.




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




                                            -133-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 134 of 194 PageID #: 134




https://support.apple.com/en-us/HT201320

       226.    Thus, as illustrated above, the ’619 accused products directly infringe one or more

claims of the ’619 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

this district and/or elsewhere in the United States, these devices and thus directly infringes the

’619 patent.

       227.    Apple indirectly infringes the ’619 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), including by inducing infringement by others, such as Apple’s customers and end-

users, in this district and elsewhere in the United States. For example, Apple’s customers and

end-users directly infringe through their use of the inventions claimed in the ’619 patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’619 accused products, and providing

instructions, documentation, and other information to customers and end-users suggesting they

use the ’619 accused products in an infringing manner, including in-store technical support,

online technical support, marketing, product manuals, advertisements, online documentation,

marketing materials, technical specifications, data sheets, web pages on its website (e.g.,

www.apple.com), press releases, user manuals, and trade shows (e.g., CES and Mobile World

                                              -134-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 135 of 194 PageID #: 135



Congress), including all of the Apple documentation cited above as exemplary evidence of

infringement. By way of example, Apple user manuals and documentation cited above instruct,

promote, and encourage the use of the accused products’ capability in an infringing manner,

including ncluding through the use of Apple’s iPhones with Apple Watches in an infringing

manner.                      See,         e.g.,           https://support.apple.com/en-us/HT205783;

https://support.apple.com/guide/watch/read-mail-apddca457a4f/watchos;

https://support.apple.com/guide/watch/read-mail-apddca457a4f/watchos. As a result of Apple’s

inducement, Apple’s customers and end-users use the Apple products in the way Apple intends

and directly infringe the ’619 patent. Apple performs these affirmative acts with knowledge of

the ’619 patent and with the intent, or willful blindness, that the induced acts directly infringe the

’619 patent. Apple has had knowledge and notice of the ’619 patent at least as of the filing of

this complaint.

       228.       Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

                COUNT XII: PATENT INFRINGEMENT OF THE ’029 PATENT

       229.       Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

       230.       Apple infringes (literally and/or under the Doctrine of Equivalents) the ’029

patent by making, using, offering for sale, selling, and/or importing into the United States

products and/or methods covered by one or more claims of the ’029 patent including at least the

’029 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’029 accused products.




                                                  -135-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 136 of 194 PageID #: 136



         231.   For example and as shown below, the ’029 accused products infringe at least

claim 1 of the ’029 patent. For example, to the extent the preamble is limiting, the ’029 accused

products satisfy a “mobile device having an established multiplexed connection for optimizing

communications, the mobile device comprising: a memory; and a processor configured for:” As

shown below by the exemplary evidence, the ’029 accused products satisfy a mobile device

having an established multiplexed connection for optimizing communications and comprise a

memory and a processor. For example, through the Apple Push Notification service (APNs),

iOS devices have an established multiplexed connection for optimizing communications,

allowing, for example, multiple providers to use a common connection to send push notifications

to their corresponding applications on the device, as shown in the exemplary documentation

below.




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/




                                             -136-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 137 of 194 PageID #: 137




https://www.apple.com/iphone-xr/specs/




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html

       232.   Claim 1 of the ’029 patent recites “receiving a selection from a user whether to

enable an application for fetching.” The ’029 accused products satisfy this limitation. For

example, the ’029 accused products are configured for receiving a selection from a user whether

to enable an application for fetching. For example, the ’029 accused products provide a screen




                                            -137-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 138 of 194 PageID #: 138



allowing a user to choose which applications are allowed for background execution, as shown in

the exemplary documentation below.




https://support.apple.com/en-us/HT202070

       233.   Claim 1 of the ’029 patent recites “communicating over the established

multiplexed connection.” The ’029 accused products satisfy this limitation. For example, the

’029 accused products are configured for communicating over the established multiplexed

connection, as shown in the exemplary documentation below.




                                            -138-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 139 of 194 PageID #: 139




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       234.    Claim 1 of the ’029 patent recites “predicting an activity session based on

application access history, wherein the application access history includes historical application

usage.” The ’029 accused products satisfy this limitation. For example, the ’029 accused

products are configured for predicting an activity session based on application access history,

wherein the application access history includes historical application usage, as shown by the

exemplary documentation and developer conference videos below.




https://developer.apple.com/videos/wwdc/2013/ (“What’s New with Multitasking”)




https://developer.apple.com/videos/wwdc/2013/ (“What’s New with Multitasking”)

                                              -139-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 140 of 194 PageID #: 140




       235.    Claim 1 of the ’029 patent recites “fetching data for the application before the

activity session to support the predicted activity session before beginning the activity session.”

The ’029 accused products satisfy this limitation. For example, the ’029 accused products are

configured for fetching data for the application before the activity session to support the

predicted activity session before beginning the activity session, as shown by the exemplary

documentation and developer conference videos below.




https://developer.apple.com/videos/wwdc/2013/ (“What’s New with Multitasking”)




https://developer.apple.com/videos/wwdc/2013/ (“What’s New with Multitasking”)




                                              -140-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 141 of 194 PageID #: 141



       236.   Claim 1 of the ’029 patent recites “wherein the application is operating in a

background of the mobile device.” The ’029 accused products satisfy this limitation. For

example, the application is operating in a background of the mobile device. For example,

Background Fetch is a background execution mode and only operates while the app is in the

background, as shown by the exemplary documentation below




https://developer.apple.com/library/archive/documentation/iPhone/Conceptual/iPhoneOSProgra
mmingGuide/BackgroundExecution/BackgroundExecution.html




                                           -141-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 142 of 194 PageID #: 142




https://developer.apple.com/library/archive/documentation/iPhone/Conceptual/iPhoneOSProgra
mmingGuide/BackgroundExecution/BackgroundExecution.html#//apple_ref/doc/uid/TP4000707
2-CH4-SW56

       237.   Claim 1 of the ’029 patent recites “wherein the data is fetched if the fetching is

enabled by the user selection for the application.” The ’029 accused products satisfy this

limitation. For example, data is fetched if the fetching is enabled by the user selection for the

application, as shown in the exemplary documentation below.




https://support.apple.com/en-us/HT202070

       238.   Claim 1 of the ’029 patent recites “wherein at least some of the fetched data is for

background requests made by the application on the mobile device.” The ’029 accused products

satisfy this limitation. For example, ’029 accused products fetch data for background requests

made by the application on the mobile device, as shown in the exemplary documentation below.




                                             -142-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 143 of 194 PageID #: 143




https://developer.apple.com/library/archive/documentation/iPhone/Conceptual/iPhoneOSProgra
mmingGuide/BackgroundExecution/BackgroundExecution.html




https://developer.apple.com/library/archive/documentation/iPhone/Conceptual/iPhoneOSProgra
mmingGuide/BackgroundExecution/BackgroundExecution.html#//apple_ref/doc/uid/TP4000707
2-CH4-SW56

       239.   Claim 1 of the ’029 patent recites “wherein a second connection is established

that is other than the established multiplexed connection with the mobile device, wherein

fetching data occurs over the second connection; and disconnecting from the second

connection.” The ’029 accused products satisfy this limitation. For example, the ’029 accused



                                           -143-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 144 of 194 PageID #: 144



products establish a second connection, other than the established connection with the mobile

device, and fetch data over the second connection. The second connection is also disconnected.

Background fetch is performed to application servers, for example using NSURLSession, which

establishes a connection separate from the APNs connection, and NSURLSession connection is

terminated after the background fetch is complete, as shown in the exemplary documentation

below.




https://developer.apple.com/library/archive/documentation/iPhone/Conceptual/iPhoneOSProgra
mmingGuide/BackgroundExecution/BackgroundExecution.html#//apple_ref/doc/uid/TP4000707
2-CH4-SW56

         240.   Thus, as illustrated above, the ’029 accused products directly infringe one or more

claims of the ’029 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

this district and/or elsewhere in the United States, these devices and thus directly infringes the

’029 patent.




                                               -144-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 145 of 194 PageID #: 145



       241.   Apple indirectly infringes the ’029 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), including by inducing infringement by others, such as Apple’s customers and end-

users, in this district and elsewhere in the United States. For example, Apple’s customers and

end-users directly infringe through their use of the inventions claimed in the ’029 patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’029 accused products, and providing

instructions, documentation, and other information to customers and end-users suggesting they

use the ’029 accused products in an infringing manner, including in-store technical support,

online technical support, marketing, product manuals, advertisements, online documentation,

marketing materials, technical specifications, data sheets, web pages on its website (e.g.,

www.apple.com), press releases, user manuals, and trade shows (e.g., CES and Mobile World

Congress), including all of the Apple documentation cited above as exemplary evidence of

infringement. By way of example, Apple user manuals and documentation cited above instruct,

promote, and encourage the use of the accused products’ capability in an infringing manner,

including through the use of Apple’s background app data fetching and background app refresh.

See,                                                                                        e.g.,

https://developer.apple.com/library/archive/documentation/iPhone/Conceptual/iPhoneOSProgra

mmingGuide/BackgroundExecution/BackgroundExecution.html;

https://developer.apple.com/library/archive/documentation/iPhone/Conceptual/iPhoneOSProgra

mmingGuide/BackgroundExecution/BackgroundExecution.html#//apple_ref/doc/uid/TP4000707

2-CH4-SW56; https://support.apple.com/en-us/HT202070. As a result of Apple’s inducement,

Apple’s customers and end-users use the Apple products in the way Apple intends and directly

infringe the ’029 patent. Apple performs these affirmative acts with knowledge of the ’029



                                             -145-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 146 of 194 PageID #: 146



patent and with the intent, or willful blindness, that the induced acts directly infringe the ’029

patent. Apple has had knowledge and notice of the ’029 patent at least as of the filing of this

complaint.

       242.     Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

              COUNT XIII: PATENT INFRINGEMENT OF THE ’734 PATENT

       243.     Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

       244.     Apple infringes (literally and/or under the Doctrine of Equivalents) the ’734

patent by making, using, offering for sale, selling, and/or importing into the United States

products and/or methods covered by one or more claims of the ’734 patent including at least the

’734 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’734 accused products.

       245.     For example and as shown below, the ’734 accused products infringe at least

claim 1 of the ’734 patent. For example, to the extent the preamble is limiting, the ’734 accused

products satisfy a “mobile device which improves network resource utilization in a wireless

network, the mobile device, comprising a memory; a radio; and a processor coupled to the

memory and configured to:” As shown below by the exemplary evidence, the ’734 accused

products satisfy a mobile device which improves network resource utilization in a wireless

network, the mobile device comprising a memory, a radio, and a processor, as shown by the

exemplary documentation below. These devices include, for example, Apple’s Low Power

Mode, which improves network resource utilization by, among other things, reducing

background traffic.



                                               -146-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 147 of 194 PageID #: 147




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/




https://www.iphonefaq.org/archives/974871

       246.   Claim 1 of the ’734 patent recites “receive instructions from a user to enter a

power save mode.” The ’734 accused products satisfy this limitation. For example, the ’734

accused products receive instructions from a user to enter power save mode, as shown by the

exemplary documentation below.



                                            -147-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 148 of 194 PageID #: 148




https://www.iphonefaq.org/archives/974871




https://www.thefonestuff.com/blog/how-to-improve-iphone-x-battery-life/

       247.   Claim 1 of the ’734 patent recites “while in the power save mode, block

transmission of outgoing application data requests, wherein the outgoing application data

                                            -148-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 149 of 194 PageID #: 149



requests are background application requests for more than one application.” The ’734 accused

products satisfy this limitation. For example, in low power mode, the ’734 accused products

block application requests for more than one application, as shown in the exemplary

documentation below.




https://support.apple.com/en-us/HT205234

       248.    Claim 1 of the ’734 patent recites “while in the power save mode, allow

transmission of additional outgoing application data requests in response to occurrence of receipt

of data transfer from a remote entity, user input in response to a prompt displayed to the user,

and a change in a background status of an application executing on the mobile device, wherein

the additional outgoing application data requests are foreground application requests.” The ’734

accused products satisfy this limitation. For example, in low power mode, the ’734 accused

products allow transmission of foreground app data requests in response to messages from Apple

APNs, user input, and moving an app from background to foreground, as shown in the

exemplary documentation below.




                                              -149-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 150 of 194 PageID #: 150




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




https://developer.apple.com/documentation/uikit/core_app/managing_your_app_s_life_cycle/pre
paring_your_app_to_run_in_the_foreground?language=objc

       249.   Claim 1 of the ’734 patent recites “wherein the remote entity is an intermediary

server that provides connectivity between an application server and the application and the

mobile device.” The ’734 accused products satisfy this limitation. For example, Apple Push

Notification service (APNs) includes an intermediary server that provides connectivity between

an app server and the ’734 accused products, as shown in the exemplary documentation below.




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       250.   Claim 1 of the ’734 patent recites “exit the power save mode based on received

instructions from the user to exit the power save mode.” The ’734 accused products satisfy this

limitation. For example, the ’734 accused products exit low power mode when the user turns it

off.


                                            -150-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 151 of 194 PageID #: 151




https://support.apple.com/en-us/HT205234




       251.   Claim 1 of the ’734 patent recites “wherein, when the power save mode is exited,

the outgoing application data requests occurring while the mobile device is not in power save

mode are blocked by user selection on an application-by-application basis, wherein the user

                                            -151-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 152 of 194 PageID #: 152



selection instructs the mobile device whether to block the outgoing application data requests for

each application that is selected by the user for blocking.” The ’734 accused products satisfy this

limitation. For example, the user can configure background app refresh on an app-by-app basis

when not in low power mode, which blocks outgoing app data requests.




https://www.cnet.com/how-to/how-to-turn-off-background-app-refresh-in-ios-7/




https://support.apple.com/en-us/HT202070




                                              -152-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 153 of 194 PageID #: 153




       252.    Thus, as illustrated above, the ’734 accused products directly infringe one or more

claims of the ’734 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

this district and/or elsewhere in the United States, these devices and thus directly infringes the

’734 patent.

       253.    Apple indirectly infringes the ’734 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), including by inducing infringement by others, such as Apple’s customers and end-

users, in this district and elsewhere in the United States. For example, Apple’s customers and

end-users directly infringe through their use of the inventions claimed in the ’734 patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’734 accused products, and providing

instructions, documentation, and other information to customers and end-users suggesting they

use the ’734 accused products in an infringing manner, including in-store technical support,

online technical support, marketing, product manuals, advertisements, online documentation,

marketing materials, technical specifications, data sheets, web pages on its website (e.g.,

www.apple.com), press releases, user manuals, and trade shows (e.g., CES and Mobile World

Congress), including all of the Apple documentation cited above as exemplary evidence of

                                              -153-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 154 of 194 PageID #: 154



infringement. By way of example, Apple user manuals and documentation cited above instruct,

promote, and encourage the use of the accused products’ capability in an infringing manner,

including including through the use            of Apple’s     low    power    mode.      See, e.g.,

https://support.apple.com/en-us/HT205234.       As a result of Apple’s inducement, Apple’s

customers and end-users use the Apple products in the way Apple intends and directly infringe

the ’734 patent. Apple performs these affirmative acts with knowledge of the ’734 patent and

with the intent, or willful blindness, that the induced acts directly infringe the ’734 patent. Apple

has had knowledge and notice of the ’734 patent at least as of the filing of this complaint.

       254.      Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

              COUNT XIV: PATENT INFRINGEMENT OF THE ’534 PATENT

       255.     Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

       256.     Apple infringes (literally and/or under the Doctrine of Equivalents) the ’534

patent by making, using, offering for sale, selling, and/or importing into the United States

products and/or methods covered by one or more claims of the ’534 patent including at least the

’534 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’534 accused products.

       257.     For example and as shown below, the ’534 accused products infringe at least

claim 1 of the ’534 patent. For example, to the extent the preamble is limiting, the ’534 accused

products satisfy a “server that manages transactions between first and second devices, the server

comprising: a communications interface; a processor communicatively coupled to the

communication interface; and a memory communicatively coupled to the processor, the memory



                                               -154-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 155 of 194 PageID #: 155



containing instructions executable by the processor, whereby the server is operable to:” As

shown below by the exemplary evidence, Apple’s server that supports, for example, Find My

Friends and Find My iPhone applications, manages transactions between first and second devices

(e.g., iPhones, iPads, macs).5




https://www.apple.com/support/systemstatus/.




5
 With respect to Find my iPhone, for example, the first device may be either a mac or an iOS
device such as an iPad, attempting to find the location of, for example, an iPhone (second
device).


                                            -155-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 156 of 194 PageID #: 156




https://www.apple.com/support/systemstatus/.




https://support.apple.com/en-us/HT204230




https://support.apple.com/kb/PH2698?viewlocale=en_US&locale=en_US

       258.    Claim 1 of the ’534 patent recites “receive a first connection associated with a

first device.” The ’534 accused products receive a first connection associated with a first device.

For example, the ’534 accused products receive a first connection from, for example, a first

iPhone, as confirmed through the exemplary documentation below.

                                              -156-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 157 of 194 PageID #: 157



default 21:05:30.513956 -0400      FindMyFriends     TIC Enabling TLS [1:0x282535380]

default 21:05:30.513996 -0400      FindMyFriends     TIC TCP Conn Start [1:0x282535380]

default 21:05:30.514154 -0400       FindMyFriends     [C1     Hostname#78e5c4e8:443    tcp,     url:     https://p28-
fmfmobile.icloud.com/fmipservice/friends/1538423246/9387152d917ee7cc8ce9b3590b3cbe046fdad67d/first/initClien,    tls]
start

default 21:05:30.514434 -0400      FindMyFriends     nw_connection_report_state_with_handler_locked   [C1]   reporting
state preparing

default 21:05:30.517949 -0400      FindMyFriends     Task   <8254F4FE-AC65-4FCA-9020-A5FF5C0703F7>.<1>   setting   up
Connection 1

Log captured March 16, 2019




Packet log showing a first device, at 192.168.1.157, performs a DNS lookup to find an IP
address associated with iCloud, which is 17.248.135.92, and initiates a TLS connection with a
server, captured March 16, 2019.




                                                       -157-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 158 of 194 PageID #: 158




Network log in Google Chrome web browser, captured April 8, 2018.




Log showing that the web browser, at 192.168.1.185, performs a DNS lookup to find an IP
address of associated with iCloud, which is 17.248.135.81, and initiates a TLS connection,
captured April 8, 2019.



                                          -158-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 159 of 194 PageID #: 159



        259.     Claim 1 of the ’534 patent recites “receive a first message from the first device

over the first connection.” The ’534 accused products satisfy this limitation. For example, the

’534 accused products receive a first message from the first device over the first connection, as

confirmed through the exemplary documentation below.

default 21:05:30.514154 -0400       FindMyFriends     [C1     Hostname#78e5c4e8:443    tcp,     url:     https://p28-
fmfmobile.icloud.com/fmipservice/friends/1538423246/9387152d917ee7cc8ce9b3590b3cbe046fdad67d/first/initClien,    tls]
start



iOS log from first iPhone launching Find My Friends Application, captured March 16, 2019.




Log showing that a first device, at 192.168.1.157, sends application data via TLS to iCloud,
which is at 17.248.135.92, captured March 16, 2019.




Google Chrome network log when launching Find My iPhone, captured April 8, 2019.




Packet log showing that the web browser, at 192.168.1.185, sends application data via TLS to
iCloud, which is at 17.248.135.81, captured April 8, 2019.

        260.     Claim 1 of the ’534 patent recites “generate a second message for a second

device based on the first message from the first device; send the second message to the second

device.” The ’534 accused products satisfy this limitation. For example, the ’534 accused

products use the Apple Push Notification Service (APNs) to send a message and instruct the


                                                       -159-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 160 of 194 PageID #: 160



second device to send a message (e.g., an updated location), as confirmed through the exemplary

documentation below.

default 21:05:30.662300 -0400       apsd     2019-03-16   21:05:30   -0400   apsd[85]:   <APSCourier:   0x11bd0d530>:
Outstanding data received: <0a7d8101 42147f29 2acab37b ed771b36 b09e612e 395eee13 a69a0480 05a80106 a7158c99 7c44677e
47078003 3f127b22 73657276 6572436f 6e746578 74223a7b 22746170 53656e64 5453223a 22323031 392d3033 2d313754 30313a30
353a3330 2e353331 5a222c22 74617053 656e6443 6f6e7465 7874223a 22666d66 227d7d0d 020181> (length 131) onInterface:
NonCellular. Connected on 1 interfaces.

default 21:05:30.665491 -0400       apsd     2019-03-16 21:05:30 -0400 apsd[85]: <APSCourier: 0x11bd0d530>: Stream
processing: complete yes, invalid no, length parsed 127, parameters {

APSProtocolCommand = 10;

APSProtocolMessageExpiry = "1970-01-01 18:12:15 +0000";

APSProtocolMessageID = <00000000>;

APSProtocolMessageTimestamp = 1552784730538606151;

APSProtocolPayload = <7b227365 72766572 436f6e74 65787422 3a7b2274 61705365 6e645453 223a2232 3031392d 30332d31
37543031 3a30353a 33302e35 33315a22 2c227461 7053656e 64436f6e 74657874 223a2266 6d66227d 7d>;

APSProtocolToken = <6dc220e2 a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587 fc444b14 e2e9c4b1>;

APSProtocolTopicHash = <7f292aca b37bed77 1b36b09e 612e395e ee13a69a>;

}

default 21:05:30.667717 -0400        apsd   2019-03-16 21:05:30 -0400 apsd[85]: copyTokenForDomain push.apple.com
(null)

default 21:05:30.681194 -0400        apsd   2019-03-16 21:05:30 -0400 apsd[85]: copyTokenForDomain push.apple.com
(null)

default 21:05:30.693112 -0400        apsd   2019-03-16 21:05:30 -0400 apsd[85]: copyTokenForDomain push.apple.com
(null)

default 21:05:30.700560 -0400        apsd   2019-03-16 21:05:30 -0400 apsd[85]: copyTokenForDomain push.apple.com
(null)

default 21:05:30.706677 -0400      apsd     2019-03-16 21:05:30 -0400 apsd[85]: <APSPushHistory: 0x11bd405d0>
timestampForTopic? com.apple.mobileme.fmf token <6dc220e2 a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587 fc444b14
e2e9c4b1>

default 21:05:30.707061 -0400       apsd     2019-03-16 21:05:30 -0400 apsd[85]: copyTokenForDomain push.apple.com
,7f292affffffcaffffffb37bffffffed771b36ffffffb0ffffff9e612e395effffffee13ffffffa6ffffff9a

default 21:05:30.713395 -0400       apsd     2019-03-16    21:05:30   -0400   apsd[85]:   <APSPushHistory:   0x11bd405d0>
timestampForTopic? com.apple.mobileme.fmf token (null)

default 21:05:30.714018 -0400       apsd     2019-03-16 21:05:30 -0400 apsd[85]: <APSPushHistory: 0x11bd405d0>
receivedPushWithTopic com.apple.mobileme.fmf token <6dc220e2 a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587 fc444b14
e2e9c4b1> payload <7b227365 72766572 436f6e74 65787422 3a7b2274 61705365 6e645453 223a2232 3031392d 30332d31 37543031
3a30353a 33302e35 33315a22 2c227461 7053656e 64436f6e 74657874 223a2266 6d66227d 7d> timestamp 2019-03-17 01:05:30
+0000

Log from a second device showing that apsd – the APNs client on the second device – receives a
push notification with topic “com.apple.mobileme.fmf,” captured March 16, 2019.




                                                          -160-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 161 of 194 PageID #: 161




Packet log showing transmission of push notification from APNs at 17.249.172.77


default 01:37:24.649886 -0400       apsd     2019-04-08   01:37:24   -0400   apsd[87]:   <APSCourier:   0x10021a020>:
Outstanding data received: <0a6a8101 82000480 05a80106 a7159369 1728eff2 46078003 3f137b22 73657276 6572436f 6e746578
74223a7b 22746170 53656e64 5453223a 22323031 392d3034 2d303854 30353a33 373a3234 2e353035 5a222c22 74617053 656e6443
6f6e7465 7874223a 22666d69 70227d7d 0d020181> (length 112) onInterface: NonCellular. Connected on 1 interfaces.

default 01:37:24.651626 -0400       apsd     2019-04-08 01:37:24 -0400 apsd[87]: <APSCourier: 0x10021a020>: Stream
processing: complete yes, invalid no, length parsed 108, parameters {

    APSProtocolCommand = 10;

    APSProtocolMessageExpiry = "1970-01-01 18:12:15 +0000";

    APSProtocolMessageID = <00000000>;

    APSProtocolMessageTimestamp = 1554701844564931142;

    APSProtocolPayload = <7b227365 72766572 436f6e74 65787422 3a7b2274 61705365 6e645453 223a2232 3031392d 30342d30
38543035 3a33373a 32342e35 30355a22 2c227461 7053656e 64436f6e 74657874 223a2266 6d697022 7d7d>;

    APSProtocolToken = <6dc220e2 a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587 fc444b14 e2e9c4b1>;

    APSProtocolTopicHash = <79afbbad c8f8142d 144202ed 12106d5c d3f88f1a>;

}

default 01:37:24.653420 -0400      apsd     2019-04-08 01:37:24 -0400 apsd[87]: copyTokenForDomain push.apple.com
(null)

default 01:37:24.670837 -0400      apsd     2019-04-08 01:37:24 -0400 apsd[87]: copyTokenForDomain push.apple.com
(null)

default 01:37:24.690991 -0400      apsd     2019-04-08 01:37:24 -0400 apsd[87]: copyTokenForDomain push.apple.com
(null)

default 01:37:24.710164 -0400      apsd     2019-04-08 01:37:24 -0400 apsd[87]: copyTokenForDomain push.apple.com
(null)

default 01:37:24.722474 -0400      apsd     2019-04-08 01:37:24 -0400 apsd[87]: <APSPushHistory: 0x10031cba0>
timestampForTopic? com.apple.mobileme.fmip token <6dc220e2 a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587 fc444b14
e2e9c4b1>

default 01:37:24.722959 -0400       apsd     2019-04-08 01:37:24 -0400 apsd[87]: copyTokenForDomain push.apple.com
,79ffffffafffffffbbffffffadffffffc8fffffff8142d144202ffffffed12106d5cffffffd3fffffff8ffffff8f1a

default 01:37:24.731136 -0400       apsd     2019-04-08    01:37:24   -0400   apsd[87]:   <APSPushHistory:   0x10031cba0>
timestampForTopic? com.apple.mobileme.fmip token (null)

default 01:37:24.731660 -0400       apsd     2019-04-08 01:37:24 -0400 apsd[87]: <APSPushHistory: 0x10031cba0>
receivedPushWithTopic com.apple.mobileme.fmip token <6dc220e2 a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587 fc444b14
e2e9c4b1> payload <7b227365 72766572 436f6e74 65787422 3a7b2274 61705365 6e645453 223a2232 3031392d 30342d30 38543035
3a33373a 32342e35 30355a22 2c227461 7053656e 64436f6e 74657874 223a2266 6d697022 7d7d> timestamp 2019-04-08 05:37:24
+0000

default 01:37:24.732110 -0400       apsd     2019-04-08 01:37:24 -0400 apsd[87]: <APSCourier: 0x10021a020>: Received
message for enabled topic 'com.apple.mobileme.fmip' with payload '{

    serverContext =     {


                                                          -161-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 162 of 194 PageID #: 162



          tapSendContext = fmip;

          tapSendTS = "2019-04-08T05:37:24.505Z";

     };

}' onInterface: NonCellular     for device token: YES   with priority (null)

default 01:37:24.732506 -0400       apsd     2019-04-08 01:37:24 -0400 apsd[87]: <APSMessageStore: 0x1002baef0> asked
to store incoming message <APSIncomingMessage: 0x1002dcc20> with guid 6C08561C-CAA0-44DD-8730-257D976F6154
environment <APSEnvironment: 0x1002193f0: production>

default 01:37:24.733159 -0400         apsd     2019-04-08 01:37:24 -0400 apsd[87]: <APSCourier: 0x10021a020>: Calling
into AWD for PushReceived

default 01:37:24.733691 -0400         apsd     2019-04-08 01:37:24 -0400 apsd[87]: <APSCourier: 0x10021a020>: AWD for
PushReceived finished

default 01:37:24.734181 -0400       apsd     2019-04-08 01:37:24 -0400 apsd[87]: <APSCourier: 0x10021a020>: Stream
processing: complete yes, invalid no, length parsed 4, parameters {

     APSProtocolCommand = 13;

     APSProtocolKeepAliveResponse = 1;

}

default 01:37:24.734840 -0400       apsd     2019-04-08 01:37:24 -0400 apsd[87]: <APSCourier: 0x10021a020>: Received
keep-alive response 1 on interface NonCellular: {

     APSProtocolCommand = 13;

     APSProtocolKeepAliveResponse = 1;

}

default 01:37:24.735170 -0400       apsd     2019-04-08 01:37:24 -0400 apsd[87]: APSMessageStore - New message record
[<APSIncomingMessageRecord 0x1003f2ca0 [0x1b24f8bb8]>{}] has ID [41321].

default 01:37:24.735846 -0400       apsd     2019-04-08 01:37:24 -0400 apsd[87]: <APSCourier: 0x10021a020>: Stream
processing: complete no, invalid no, length parsed 0, parameters (null)

default 01:37:24.736592 -0400       apsd     2019-04-08 01:37:24 -0400 apsd[87]:       <APSMessageStore:    0x1002baef0>
calling completion block for incoming message 6C08561C-CAA0-44DD-8730-257D976F6154

default 01:37:24.737586 -0400       apsd     2019-04-08 01:37:24 -0400 apsd[87]: <APSCourier: 0x10021a020>: Sending
acknowledgement message with response 0 and messageId <00000000> (0)

default 01:37:24.737997 -0400       apsd    2019-04-08 01:37:24 -0400 apsd[87]: <APSCourier: 0x10021a020> Noting
push - using last lq 0 and rat (null) (instead of -2, kCTRegistrationRadioAccessTechnologyUnknown)

default 01:37:24.738740 -0400       apsd     2019-04-08      01:37:24       -0400      apsd[87]:          <APSDecayTimer:
0x10021aef0>:APSNetworkMonitor decaying cost (885 - 14) = 871 for 51.098976 seconds

default 01:37:24.739619 -0400       apsd     2019-04-08      01:37:24          -0400   apsd[87]:          <APSDecayTimer:
0x10021aef0>:APSNetworkMonitor addCost: 166 - _currentCost is now 1037

default 01:37:24.740403 -0400       apsd     2019-04-08   01:37:24   -0400    apsd[87]:   <APSCourier:   0x10021a020>
_notifyForIncomingMessage <APSIncomingMessage: 0x1002dcc20> with guid 6C08561C-CAA0-44DD-8730-257D976F6154

default 01:37:24.742232 -0400       apsd     2019-04-08 01:37:24 -0400 apsd[87]: Dispatching high priority message:
<OS_xpc_dictionary: <dictionary: 0x1003ebe70> { count = 2, transaction: 0, voucher = 0x0, contents =

          "message" => <dictionary: 0x10321a730> { count = 1, transaction: 0, voucher = 0x0, contents =

                  "ECF19A18-7AA6-4141-B4DC-A2E5123B2B5C" => <data: 0x1003bf8e0>: { length = 16384 bytes, contents =
0x62706c697374313513a1010000000000801200000000d87f... }

          }

          "message-type" => <int64: 0x1003c3e60>: 30

}>



                                                           -162-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 163 of 194 PageID #: 163



default 01:37:24.749622 -0400       findmydeviced   Push message received <private>

Log from second device showing that apsd – the APNs client on the second device – receives a
push notification with topic “com.apple.mobileme.fmip” and forwards it to the “findmydeviced”
daemon running on the second device, captured April 8, 2019.




Log showing transmission of push notification from APNs at 17.249.172.14 to the second
device, 192.168.1.152, captured April 8, 2019.

          261.    Claim 1 of the ’534 patent recites “receive a second connection associated with

the second device, wherein the first connection includes a connection that is initiated by the first

device, wherein the second connection includes a connection that is initiated by the second

device.” The ’534 accused products satisfy this limitation. For example, upon receiving the

second message over APNs, the second device (using for example “fmflocatord”) connects to

iCloud, as confirmed by the exemplary documentation below.

default   21:05:30.956905   -0400   fmflocatord     TIC   TCP Conn Start [1:0x100251620]
default   21:05:30.993832   -0400   fmflocatord     TIC   TCP Conn Event [1:0x100251620]: 1 Err(0)
default   21:05:30.993907   -0400   fmflocatord     TIC   TCP Conn Connected [1:0x100251620]: Err(0)
default   21:05:30.994148   -0400   fmflocatord     TIC   Enabling TLS [1:0x100251620]
default   21:05:31.004275   -0400   fmflocatord     TIC   TLS Event [1:0x100251620]: 2, Pending(0)
default   21:05:31.005090   -0400   fmflocatord     TIC   TLS Event [1:0x100251620]: 11, Pending(0)
default   21:05:31.005919   -0400   fmflocatord     TIC   TLS Event [1:0x100251620]: 22, Pending(0)
default   21:05:31.006194   -0400   fmflocatord     TIC   TLS Event [1:0x100251620]: 12, Pending(0)
default   21:05:31.006295   -0400   fmflocatord     TIC   TLS Event [1:0x100251620]: 14, Pending(0)


iOS log from a second device, captured March 16, 2019.




Packet log showing the second device, at 192.168.1.152, initiates a TLS connection to iCloud,
17.248.187.144, captured March 16, 2019.




                                                     -163-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 164 of 194 PageID #: 164



default 01:37:24.784789   -0400   findmydeviced   <private> Sending to url <private>
default 01:37:24.785303   -0400   findmydeviced   <private> Sending headers:
<private>
default 01:37:24.786185   -0400   findmydeviced   <private> Sending with body dict :
<private>
default 01:37:24.797619   -0400   findmydeviced   TIC TCP Conn Start [12:0x100553050]
default 01:37:24.867680   -0400   findmydeviced   TIC TCP Conn Event [12:0x100553050]: 1 Err(0)
default 01:37:24.867767   -0400   findmydeviced   TIC TCP Conn Connected [12:0x100553050]: Err(0)
default 01:37:24.867870   -0400   findmydeviced   TIC Enabling TLS [12:0x100553050]
default 01:37:24.869276   -0400   findmydeviced   TIC TLS Event [12:0x100553050]: 2, Pending(0)
default 01:37:24.869316   -0400   findmydeviced   TIC TLS Event [12:0x100553050]: 11, Pending(0)
default 01:37:24.869447   -0400   findmydeviced   TIC TLS Event [12:0x100553050]: 12, Pending(0)
default 01:37:24.869527   -0400   findmydeviced   TIC TLS Event [12:0x100553050]: 14, Pending(0)
default 01:37:24.869694   -0400   findmydeviced   could not disable pinning: not an internal release
default 01:37:24.869818   -0400   findmydeviced   TIC TLS Trust Result [12:0x100553050]: 0
default 01:37:24.871668   -0400   findmydeviced   TIC TCP Conn Event [12:0x100553050]: 8 Err(0)
default 01:37:24.871768   -0400   findmydeviced   TIC TLS Handshake Complete [12:0x100553050]



Log from second device showing connection to FMIP iCloud initiated by findmydeviced,
captured April 8, 2019.




Log showing that the second device, at 192.168.1.152, initiates a TLS connection to
fmip.fe.apple-dns.net, at 17.248.187.143, captured April 8, 2019.

        262.     Claim 1 of the ’534 patent recites “receive a third message from the second

device, wherein the third message is generated by the second device in response to receipt of the

second message, wherein the third message contains a latest version of data stored at the second

device and wherein the first message comprises a data query that is transmitted from the first

device for the latest version of the data stored at the second device.” The ’534 accused products

satisfy this limitation. For example, once the second device obtains the current location of the

device, it sends that location to iCloud over a connection that the second device initiates.

default 21:05:31.387268 -0400     fmflocatord     delivering locations to client's delegate
default 21:05:31.388181 -0400     fmflocatord     delivering locations to client's delegate


                                                   -164-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 165 of 194 PageID #: 165



default   21:05:31.388459   -0400   fmflocatord      delivering locations to client's delegate
default   21:05:31.405716   -0400   fmflocatord      TIC TCP Conn Start [3:0x100254c90]
default   21:05:31.581577   -0400   fmflocatord      TIC TCP Conn Event [3:0x100254c90]: 1 Err(0)
default   21:05:31.581643   -0400   fmflocatord      TIC TCP Conn Connected [3:0x100254c90]: Err(0)
default   21:05:31.581689   -0400   fmflocatord      delivering locations to client's delegate
default   21:05:31.582299   -0400   fmflocatord      TIC Enabling TLS [3:0x100254c90]
default   21:05:31.690216   -0400   fmflocatord      TIC TLS Event [3:0x100254c90]: 2, Pending(0)
default   21:05:31.690606   -0400   fmflocatord      TIC TLS Event [3:0x100254c90]: 20, Pending(0)
default   21:05:31.692790   -0400   fmflocatord      TIC TCP Conn Event [3:0x100254c90]: 8 Err(0)
default   21:05:31.692940   -0400   fmflocatord      TIC TLS Handshake Complete [3:0x100254c90]


iOS log from a second device showing a connection to iCloud is initiated by fmflocatord,
captured March 16, 2019.




Packet log showing that the second device, at 192.168.1.152, sends application data to iCloud, at
17.248.187.144, over the TLS connection, captured March 16, 2019.

          263.    Claim 1 of the ’534 patent recites “generate a fourth message, wherein the fourth

message includes data from the third message; and.” The ’534 accused products satisfy this

limitation. For example, Apple’s server forwards the second device’s location back to the first

device.

default 21:05:32.243607 -0400       FindMyFriends    Update from server: 2 locateInProgress changed

iOS log from first device showing receipt of updated location data by Find My Friends App.

default 01:37:25.430133 -0400       findmydeviced     <private> Received location with Position Type = (4), Accuracy
= <private>, Latitude = <private>, Longitude = <private>, Timestamp = Mon Apr 8 01:37:25 2019
default 01:37:25.430269 -0400       findmydeviced     <private> Location has accuracy within current publish
threshold of 8000.00. Publishing it within the next 2 seconds
default 01:37:25.430323 -0400       findmydeviced     <private> New publish threshold is 59.57
default 01:37:25.430439 -0400       findmydeviced     <private> Location type changed from 1 to 4 with distance
traveled 15.87. Publishing it immediately
default 01:37:25.430533 -0400       findmydeviced     <private> Publishing the location to the server for reason 4
default 01:37:25.430682 -0400       findmydeviced     Publishing Location with Accuracy: <private> Longitude:
<private> Latitude: <private>
default 01:37:25.430759 -0400       findmydeviced     <private> Enqueueing request
default 01:37:25.430840 -0400       findmydeviced     <private> Sending to channel <private>
default 01:37:25.434241 -0400       findmydeviced     FMDAccessoryRegistry paired with 0 accessories
default 01:37:25.434719 -0400       findmydeviced     Reading in field collection status : secState - (null)
<private>
default 01:37:25.434821 -0400       findmydeviced     System group container path is <private>
default 01:37:25.436795 -0400       findmydeviced     There was a file read error while getting the protected context
serverContextHeaderContext.
default 01:37:25.437000 -0400       findmydeviced     <private> Sending to url <private>
default 01:37:25.437176 -0400       findmydeviced     <private> Sending headers:
<private>
default 01:37:25.437282 -0400       findmydeviced     <private> Sending with body dict :
<private>



                                                       -165-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 166 of 194 PageID #: 166




Log from second device showing sending of the third location message once location is obtained,
captured April 8, 2019.




Log showing that the second device, at 192.168.1.152, sends application data to fmip.fe.apple-
dns.net, at 17.248.187.143, over the TLS connection, captured April 8, 2019.




Log from Google Chrome network log showing refresh request sent by iCloud web app, captured
April 8, 2019.

       264.    Claim 1 of the ’534 patent recites “send the fourth message to the first device over

the first connection.” The ’534 accused products satisfy this limitation. For example, the Apple

server forwards the second device’s location back to the first device.




Log showing that the first device, at 192.168.1.157 receives a response over the first connection
which includes the second device’s location information, captured March 16, 2019.




                                               -166-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 167 of 194 PageID #: 167




Log showing that the web browser, at 192.168.1.185 receives a response over the first
connection which includes the second device’s location information, captured April 8, 2019.

       265.    Thus, as illustrated above, the ’534 accused products directly infringe one or more

claims of the ’534 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

this district and/or elsewhere in the United States, these devices and thus directly infringes the

’534 patent.

       266.    Apple indirectly infringes the ’534 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), including by inducing infringement by others, such as Apple’s customers and end-

users, in this district and elsewhere in the United States. For example, Apple’s customers and

end-users directly infringe through their use of the inventions claimed in the ’534 patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’534 accused products, and providing

instructions, documentation, and other information to customers and end-users suggesting they

use the ’534 accused products in an infringing manner, including in-store technical support,

online technical support, marketing, product manuals, advertisements, online documentation,

marketing materials, technical specifications, data sheets, web pages on its website (e.g.,

www.apple.com), press releases, user manuals, and trade shows (e.g., CES and Mobile World

Congress), including all of the Apple documentation cited above as exemplary evidence of

                                              -167-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 168 of 194 PageID #: 168



infringement. By way of example, Apple user manuals and documentation cited above instruct,

promote, and encourage the use of the accused products’ capability in an infringing manner,

including using the Find My Friends and Find My iPhone applications.                      See, e.g.,

https://support.apple.com/kb/PH2698?viewlocale=en_US&locale=en_US;

https://support.apple.com/en-us/HT201493.       As a result of Apple’s inducement, Apple’s

customers and end-users use the Apple products in the way Apple intends and directly infringe

the ’534 patent. Apple performs these affirmative acts with knowledge of the ’534 patent and

with the intent, or willful blindness, that the induced acts directly infringe the ’534 patent. Apple

has had knowledge and notice of the ’534 patent at least as of the filing of this complaint.

       267.      Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

                COUNT XV: PATENT INFRINGEMENT OF THE ’771 PATENT

       268.      Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

       269.      Apple infringes (literally and/or under the Doctrine of Equivalents) the ’771

patent by making, using, offering for sale, selling, and/or importing into the United States

products and/or methods covered by one or more claims of the ’771 patent including at least the

’771 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’771 accused products.

       270.      For example and as shown below, the ’771 accused products infringe at least

claim 1 of the ’771 patent. For example, to the extent the preamble is limiting, the ’771 accused

products satisfy “a non-transitory computer-readable medium storing instructions to be

implemented by a first computer having a processor, wherein the instructions, when executed by



                                               -168-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 169 of 194 PageID #: 169



the processor, cause the first computer to perform steps comprising:” As shown below by the

exemplary evidence, the ’771 accused products include a non-transitory computer-readable

medium storing instruction to be implemented by a first computer having a processor, wherein

the instructions, when executed by the processor, cause the first computer to perform steps.




https://www.apple.com/iphone-xr/specs/




https://www.apple.com/iphone-xr/specs/

       271.    Apple’s iPhones, iPads, and macs are capable of communicating with an

intermediary server, such as server having APNs functionality, to send messages, including

iMessages, to another device.     Apple’s server supporting iCloud functionality, such as for

example Find My Friends and Find My iPhone functionality, is also capable of communicating

with an intermediary server, such as a server having APNs functionality, to send messages to

another device using an APNs-issued token




                                              -169-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 170 of 194 PageID #: 170




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




                                           -170-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 171 of 194 PageID #: 171




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       272.   Claim 1 of the ’771 patent recites “receiving a token issued by an intermediary

server.” The ’771 accused products receive a token issued by an intermediary server.




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




                                             -171-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 172 of 194 PageID #: 172



https://blog.quarkslab.com/imessage-privacy.html




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       273.   Claim 1 of the ’771 patent recites “transmitting a transaction message comprising

payload data to the intermediary server, wherein the payload data is transmitted to a second

computer by the intermediary server based on the token and the intermediary server is coupled to

the second computer over a mobile network.” The ’771 accused products transmit a transaction

message comprising payload data to the intermediary server, wherein the payload data is




                                             -172-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 173 of 194 PageID #: 173



transmitted to a second computer by the intermediary server based on the token and the

intermediary server is coupled to the second computer over a mobile network.




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf




                                            -173-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 174 of 194 PageID #: 174




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

default 21:05:30.662300 -0400       apsd     2019-03-16   21:05:30   -0400   apsd[85]:   <APSCourier:   0x11bd0d530>:
Outstanding data received: <0a7d8101 42147f29 2acab37b ed771b36 b09e612e 395eee13 a69a0480 05a80106 a7158c99 7c44677e
47078003 3f127b22 73657276 6572436f 6e746578 74223a7b 22746170 53656e64 5453223a 22323031 392d3033 2d313754 30313a30
353a3330 2e353331 5a222c22 74617053 656e6443 6f6e7465 7874223a 22666d66 227d7d0d 020181> (length 131) onInterface:
NonCellular. Connected on 1 interfaces.

default 21:05:30.665491 -0400       apsd     2019-03-16 21:05:30 -0400 apsd[85]: <APSCourier: 0x11bd0d530>: Stream
processing: complete yes, invalid no, length parsed 127, parameters {

APSProtocolCommand = 10;

APSProtocolMessageExpiry = "1970-01-01 18:12:15 +0000";

APSProtocolMessageID = <00000000>;

APSProtocolMessageTimestamp = 1552784730538606151;

APSProtocolPayload = <7b227365 72766572 436f6e74 65787422 3a7b2274 61705365 6e645453 223a2232 3031392d 30332d31
37543031 3a30353a 33302e35 33315a22 2c227461 7053656e 64436f6e 74657874 223a2266 6d66227d 7d>;

APSProtocolToken = <6dc220e2 a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587 fc444b14 e2e9c4b1>;


                                                          -174-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 175 of 194 PageID #: 175



APSProtocolTopicHash = <7f292aca b37bed77 1b36b09e 612e395e ee13a69a>;

}

default 21:05:30.667717 -0400      apsd     2019-03-16 21:05:30 -0400 apsd[85]: copyTokenForDomain push.apple.com
(null)

default 21:05:30.681194 -0400      apsd     2019-03-16 21:05:30 -0400 apsd[85]: copyTokenForDomain push.apple.com
(null)

default 21:05:30.693112 -0400      apsd     2019-03-16 21:05:30 -0400 apsd[85]: copyTokenForDomain push.apple.com
(null)

default 21:05:30.700560 -0400      apsd     2019-03-16 21:05:30 -0400 apsd[85]: copyTokenForDomain push.apple.com
(null)

default 21:05:30.706677 -0400      apsd     2019-03-16 21:05:30 -0400 apsd[85]: <APSPushHistory: 0x11bd405d0>
timestampForTopic? com.apple.mobileme.fmf token <6dc220e2 a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587 fc444b14
e2e9c4b1>

default 21:05:30.707061 -0400       apsd     2019-03-16 21:05:30 -0400 apsd[85]: copyTokenForDomain push.apple.com
,7f292affffffcaffffffb37bffffffed771b36ffffffb0ffffff9e612e395effffffee13ffffffa6ffffff9a

default 21:05:30.713395 -0400       apsd     2019-03-16    21:05:30   -0400   apsd[85]:   <APSPushHistory:   0x11bd405d0>
timestampForTopic? com.apple.mobileme.fmf token (null)

default 21:05:30.714018 -0400       apsd     2019-03-16 21:05:30 -0400 apsd[85]: <APSPushHistory: 0x11bd405d0>
receivedPushWithTopic com.apple.mobileme.fmf token <6dc220e2 a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587 fc444b14
e2e9c4b1> payload <7b227365 72766572 436f6e74 65787422 3a7b2274 61705365 6e645453 223a2232 3031392d 30332d31 37543031
3a30353a 33302e35 33315a22 2c227461 7053656e 64436f6e 74657874 223a2266 6d66227d 7d> timestamp 2019-03-17 01:05:30
+0000

iOS log from second device showing that apsd – the APNs client on the second device – receives
a push notification with topic “com.apple.mobileme.fmf,” captured March 16, 2019.




Packet log showing transmission of push notification from APNs at 17.249.172.77

        274.     Thus, as illustrated above, the ’771 accused products directly infringe one or more

claims of the ’771 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

this district and/or elsewhere in the United States, these devices and thus directly infringes the

’771 patent.

        275.     Apple indirectly infringes the ’771 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), including by inducing infringement by others, such as Apple’s customers and end-

users, in this district and elsewhere in the United States. For example, Apple’s customers and

end-users directly infringe through their use of the inventions claimed in the ’771 patent. Apple

                                                          -175-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 176 of 194 PageID #: 176



induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’771 accused products, and providing

instructions, documentation, and other information to customers and end-users suggesting they

use the ’771 accused products in an infringing manner, including in-store technical support,

online technical support, marketing, product manuals, advertisements, online documentation,

marketing materials, technical specifications, data sheets, web pages on its website (e.g.,

www.apple.com), press releases, user manuals, and trade shows (e.g., CES and Mobile World

Congress), including all of the Apple documentation cited above as exemplary evidence of

infringement. By way of example, Apple user manuals and documentation cited above instruct,

promote, and encourage the use of the accused products’ capability in an infringing manner,

including including through the use of Apple’s APNs functionality as well as iMessage. See,

e.g.,

https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem

oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1;

https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf..          As a result of Apple’s

inducement, Apple’s customers and end-users use the Apple products in the way Apple intends

and directly infringe the ’771 patent. Apple performs these affirmative acts with knowledge of

the ’771 patent and with the intent, or willful blindness, that the induced acts directly infringe the

’771 patent. Apple has had knowledge and notice of the ’771 patent at least as of the filing of

this complaint.

        276.      By way of one example of Apple’s indirect infringement, Apple indirectly

infringes because it encourages infringing use by third party first computers, such as computers

associated with app providers, which are configured for receiving a token issued by an



                                                -176-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 177 of 194 PageID #: 177



intermediary server, such as an app-specific token issued by Apple’s server supporting APNs

functionality, and transmitting a transaction message comprising payload data to the Apple

server supporting APNs functionality, wherein the payload data is transmitted to a second

computer, such as an Apple iOS device by the intermediary server based on the app-specific

token and the intermediary server is coupled to the second computer over a mobile network.




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       277.    Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.




                                               -177-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 178 of 194 PageID #: 178



              COUNT XVI: PATENT INFRINGEMENT OF THE ’962 PATENT

       278.     Plaintiff incorporates by reference the preceding paragraphs as though fully set

forth herein.

       279.     Apple infringes (literally and/or under the Doctrine of Equivalents) the ’962

patent by making, using, offering for sale, selling, and/or importing into the United States

products and/or methods covered by one or more claims of the ’962 patent including at least the

’962 accused products noted above. In addition, Apple derives revenue from the activities

relating to the ’962 accused products.

       280.     For example and as shown below, the ’962 accused products infringe at least

claim 1 of the ’962 patent. For example, to the extent the preamble is limiting, the ’962 accused

products satisfy a “server, comprising: a memory and a processor, the server communicatively

coupled to a network and a plurality of data stores, wherein the server is configured to:” For

example as described in the exemplary documentation below, Apple’s server supporting APNs

functionality provides access to data stores, for example, related to app providers.




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html




                                               -178-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 179 of 194 PageID #: 179




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       281.   Claim 1 of the ’962 patent recites “send a first identifier to a client device upon

the client device communicating with the server over a connection.” The ’962 accused products

satisfy this limitation. For example, the exemplary documentation below shows Apple’s server

sends a first identifier for a client device upon the client device communicating with the server

over a connection.




                                             -179-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 180 of 194 PageID #: 180




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




https://stackoverflow.com/questions/6652242/does-the-apns-device-token-ever-change-once-
created

default     12:32:08.827534 -0400          apsd      2019-03-25 12:32:08 -0400 apsd[85]:
<APSCourier: 0x11bd0d530>: Connected to courier 36-courier.push.apple.com (17.249.76.5)
connection:      <APSCourierConnection:     0x11bd21f70>    usingPackedFormat      YES
secureHandshakeEnabled YES onInterface: NonCellular
default     12:32:08.827619 -0400          apsd      2019-03-25 12:32:08 -0400 apsd[85]:
copyTokenForDomain push.apple.com (null)
default     12:32:08.832767 -0400          apsd      2019-03-25 12:32:08 -0400 apsd[85]:
copyTokenForDomain push.apple.com (null)
default     12:32:08.838639 -0400          apsd      2019-03-25 12:32:08 -0400 apsd[85]:
copyTokenForDomain push.apple.com (null)
default     12:32:08.839255 -0400          apsd      2019-03-25 12:32:08 -0400 apsd[85]:
<APSCourier: 0x11bd0d530> Sending presence message for deviceToken with token YES on
interface: NonCellular tokenName: systemToken

iPhone log, captured March 25, 2019

                                           -180-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 181 of 194 PageID #: 181




default    12:32:09.008560 -0400              apsd    2019-03-25 12:32:08 -0400 apsd[85]:
<APSCourier: 0x11bd0d530>: Sending filter message for: token type systemToken, token:
<6dc220e2 a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587 fc444b14 e2e9c4b1>, enabled
hashes {
<2038739c      2e580f36     13e5e2ed      cdb6511f  610988d0>      =     "com.apple.icloud-
container.com.apple.willowd";
<61b1ed7e 04116ffc a2b48ccf fa9111a9 f4cb772a> = "com.tencent.xin.voip";
<e2225610      d1b716ac     87094ad0       2abd95cb  727975fb>     =     "com.apple.icloud-
container.com.apple.cloudpaird";
<f690f1b3 413e1123 a4e624b5 36e6ddba 55d6b567> = "com.google.GVDialer.voip";
<3218784d 5fe3f32e 93cfaa9d 8cf6f6cf 39e6d522> = "com.vzw.pushnotification";
<ed7660ad 372f623f be99baa4 9ea5b97f d98195b2> = "com.spothero.spothero.voip";
<94a9e606 83653fdd e5192867 3963d5a0 fca0e8c9> = "ph.telegra.Telegraph.voip";
<efd8f204      92ab0112     9eef9fb0      a834cecf  23d8143c>     =      "com.apple.icloud-
container.com.apple.accessibility.heard";
<7496b146 4c8a18ec b9c487fa 8923aa36 8a0bde4f> = "com.mastercard.tokenizati<…>

iPhone log, captured March 25, 2019

default   16:23:20.453553 -0400         apsd       2019-03-25 16:23:19 -0400 apsd[87]:
<APSCourier: 0x10021a020>: Stream processing: complete yes, invalid no, length parsed 60,
parameters {
APSProtocolAppTokenGenerateResponse = 0;
APSProtocolAppTokenGenerateResponseToken = <f8474454 9fcb9c9f ed0185d9 375577f1
a84291b4 c2f47759 6753f645 5f6744fa>;
APSProtocolAppTokenGenerateResponseTopicHash = <3218784d 5fe3f32e 93cfaa9d 8cf6f6cf
39e6d522>;
  APSProtocolCommand = 18;

iPhone log, captured March 25, 2019

default    12:32:09.008560 -0400          apsd       2019-03-25 12:32:08 -0400 apsd[85]:
<APSCourier: 0x11bd0d530>: Sending filter message for: token type systemToken, token:
<6dc220e2 a40b027a d01c77ce 7df3f958 fdbb9ec5 bf218587 fc444b14 e2e9c4b1>, enabled
hashes {
<2038739c      2e580f36    13e5e2ed    cdb6511f    610988d0>     =     "com.apple.icloud-
container.com.apple.willowd";
<61b1ed7e 04116ffc a2b48ccf fa9111a9 f4cb772a> = "com.tencent.xin.voip"; <e2225610
d1b716ac 87094ad0 2abd95cb 727975fb> = "com.apple.icloud-container.com.apple.cloudpaird";
<f690f1b3 413e1123 a4e624b5 36e6ddba 55d6b567> = "com.google.GVDialer.voip";
<3218784d 5fe3f32e 93cfaa9d 8cf6f6cf 39e6d522> = "com.vzw.pushnotification";

iPhone log, captured March 25, 2019




                                          -181-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 182 of 194 PageID #: 182



       282.    Claim 1 of the ’962 patent recites “receive registration information from the client

device.” The ’962 accused products satisfy this limitation. The ’962 accused products receive

registration information from the client.




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




                                              -182-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 183 of 194 PageID #: 183




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




….



https://blog.quarkslab.com/imessage-privacy.html

       283.    Claim 1 of the ’962 patent recites “send a second identifier to the client device in

response to the received registration information.”     The ’962 accused products satisfy this

limitation.   Specifically, the Apple server supporting APNs functionality sends a second

identifier to the client device in response to the received registration information, as shown by

the exemplary documentation below.




                                              -183-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 184 of 194 PageID #: 184




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       284.    Claim 1 of the ’962 patent recites “configure a service to receive data from a first

data store on behalf of the client device, wherein the service is based on the second identifier.”

The ’962 accused products satisfy this limitation. The ’962 accused products configure a service

to receive data from the data store on behalf of the client device, wherein the service is based on



                                              -184-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 185 of 194 PageID #: 185



the second identifier. For example, the Apple server supporting APNs functionality configures a

service to receive new information from a third party app provider on behalf of the client device,

wherein the service is basen on a second identifier.




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       285.    Claim 1 of the ’962 patent recites “receive a communication from the client

device to receive data from the plurality of data stores.” The ’962 accused products satisfy this

limitation. The ’962 accused products receive a communication from the client device to receive

data from the plurality of data stores.




                                               -185-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 186 of 194 PageID #: 186




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       286.    Claim 1 of the ’962 patent recites “wherein the communication includes the first

identifier.” On information and belief, the ’962 accused products satisfy this limitation. The

’962 accused products include this limitation. For example, the communication includes a first

identifier, as shown by the exemplary documentation below and the iPhone logs cited above with

respect to the “send a first identifier…” limitation.




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1



                                                -186-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 187 of 194 PageID #: 187



       287.    Claim 1 of the ’962 patent recites “receive a first message from the first data

store, wherein the first message is indicative of new data at the first data store.” The ’962

accused products satisfy this limitation. The ’962 accused products receive a first message from

the first data store, wherein the first message is indicative of new data at the first data store, as

shown by the exemplary documentation below.




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




                                               -187-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 188 of 194 PageID #: 188



https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/CreatingtheNotificationPayload.html#//apple_ref/doc/uid/TP40008194-
CH10-SW1

       288.    Claim 1 of the ’962 patent recites “transmit a second message to the client device

in response to receipt of the first message and authentication of the client device, wherein the

second message is transmitted over a subsequent connection, and wherein the authentication of

the client device is based on the first identifier.”    The ’962 accused products satisfy this

limitation. The ’962 accused products transmit a second message to the client device in response

to receipt of the first message and authentication of the client device, wherein the second

message is transmitted over a subsequent connection, and wherein the authentication of the client

device is based on the first identifier, as shown by the exemplary documentation below as well as

the iPhone logs cited above for the “send a first identifier…”




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       289.    Claim 1 of the ’962 patent recites “wherein the subsequent connection is an IP

connection between the client device and the server.” The ’962 accused products satisfy this



                                              -188-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 189 of 194 PageID #: 189



limitation. A subsequent connection that is an IP connection is between the client device and the

Apple server.




https://support.apple.com/en-us/HT203609

       290.     Claim 1 of the ’962 patent recites “receive a keep-alive message from the client

device for maintenance of the subsequent connection.” The ’962 accused products satisfy this

limitation. The ’962 accused products receive a keep-alive message from the client device for

maintenance of the subsequent connection, as shown by the exemplary documentation below.




https://github.com/meeee/pushproxy/blob/master/doc/apple-push-protocol-ios5-lion.md

                                              -189-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 190 of 194 PageID #: 190




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1

       291.    Claim 1 of the ’962 patent recites “wherein additional information associated with

the first message is sent from the first data store to the client device upon receipt of the second

message by the client device.” The ’962 accused products satisfy this limitation. Additional

information associated with the first message is sent from the first data store to the client device

upon receipt of the second message by the client device, as shown by the exemplary

documentation below.




                                               -190-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 191 of 194 PageID #: 191




https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem
oteNotificationsPG/CreatingtheNotificationPayload.html#//apple_ref/doc/uid/TP40008194-
CH10-SW1

       292.    Thus, as illustrated above, the ’962 accused products directly infringe one or more

claims of the ’962 patent. Apple makes, uses, sells, offers for sale, exports, and/or imports, in

this district and/or elsewhere in the United States, these devices and thus directly infringes the

’962 patent.

       293.    Apple indirectly infringes the ’962 patent, as provided in 35 U.S.C. § 271(b)

and/or 271(c), including by inducing infringement by others, such as Apple’s customers and end-

users, in this district and elsewhere in the United States. For example, Apple’s customers and

end-users directly infringe through their use of the inventions claimed in the ’962 patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’962 accused products, and providing

instructions, documentation, and other information to customers and end-users suggesting they

use the ’962 accused products in an infringing manner, including in-store technical support,


                                              -191-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 192 of 194 PageID #: 192



online technical support, marketing, product manuals, advertisements, online documentation,

marketing materials, technical specifications, data sheets, web pages on its website (e.g.,

www.apple.com), press releases, user manuals, and trade shows (e.g., CES and Mobile World

Congress), including all of the Apple documentation cited above as exemplary evidence of

infringement. By way of example, Apple user manuals and documentation cited above instruct,

promote, and encourage the use of the accused products’ capability in an infringing manner,

including      through     the     use     of     Apple’s    APN      service.         See,    e.g.,

https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem

oteNotificationsPG/APNSOverview.html#//apple_ref/doc/uid/TP40008194-CH8-SW1;

https://developer.apple.com/library/archive/documentation/NetworkingInternet/Conceptual/Rem

oteNotificationsPG/CreatingtheNotificationPayload.html#//apple_ref/doc/uid/TP40008194-

CH10-SW1. As a result of Apple’s inducement, Apple’s customers and end-users use the Apple

products in the way Apple intends and directly infringe the ’962 patent. Apple performs these

affirmative acts with knowledge of the ’962 patent and with the intent, or willful blindness, that

the induced acts directly infringe the ’962 patent. Apple has had knowledge and notice of the

’962 patent at least as of the filing of this complaint.

        294.    Apple, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

VI.     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for the following relief:

        295.    A judgment in favor of Plaintiff that Apple, has infringed, directly and indirectly,

including by way of inducement infringement, literally and/or under the doctrine of equivalents,

the patents-in-suit;



                                                 -192-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 193 of 194 PageID #: 193



        296.   Plaintiff’s actual damages in an amount sufficient to compensate Plaintiff for

Apple’s infringement of the patents-in-suit until such time as Apple ceases its infringing conduct,

including supplemental damages post-verdict;

        297.   Pre- and post-judgment interest as allowed by law on any damages awarded to

Plaintiff;

        298.   A judgment and order requiring Apple to pay the expenses and costs of this action

(including all disbursements), as well as attorneys’ fees as provided by 35 U.S.C. § 285;

        299.   A judgment and order requiring that Apple pay to Plaintiff compulsory ongoing

licensing fees, as determined by the Court in equity; and

        300.   Such other and further relief in law or in equity to which Plaintiff may be justly

entitled.

VII.    DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury of any and all issues triable of right before a jury, except

for future patent infringement, which is an issue in equity to be determined by the Court.




                                                -193-
Case 2:19-cv-00115-JRG Document 1 Filed 04/10/19 Page 194 of 194 PageID #: 194



Dated: April 10, 2019.                       MCKOOL SMITH, P.C.

                                             /s/ Sam Baxter
                                             Samuel F. Baxter
                                             Lead Attorney
                                             Texas State Bar No. 01938000
                                             sbaxter@mckoolsmith.com
                                             Jennifer Truelove
                                             Texas State Bar No. 24012906
                                             jtruelove@mckoolsmith.com
                                             MCKOOL SMITH, P.C.
                                             104 East Houston, Suite 300
                                             Marshall, Texas 75670
                                             Telephone: (903) 923-9000
                                             Facsimile: (903) 923-9099

                                             Kevin Burgess
                                             Texas State Bar No. 24006927
                                             kburgess@mckoolsmith.com
                                             Seth R. Hasenour
                                             Texas State Bar No. 24059910
                                             shasenour@mckoolsmith.com
                                             MCKOOL SMITH, P.C.
                                             300 W. 6th Street, Suite 1700
                                             Austin, Texas 78701
                                             Telephone: (512) 692-8704

                                             Kevin Schubert
                                             kschubert@mckoolsmith.com
                                             MCKOOL SMITH, P.C.
                                             One Bryant Park, 47th Floor
                                             New York, NY 10036
                                             Telephone: (212) 402-9400

                                             Eric Hansen
                                             Texas State Bar No. 19196650
                                             ehansen@mckoolsmith.com
                                             MCKOOL SMITH, P.C.
                                             300 Crescent Court, Suite 1500
                                             Dallas, Texas 75201
                                             Telephone: (214) 978-4000

                                             ATTORNEYS FOR PLAINTIFF SEVEN
                                             NETWORKS, LLC



                                    ‐194‐	
